 544DECISIONSOF NATIONALLABOR RELATIONS BOARDWendlingPrintingCompanyandCincinnatiLithographers and Photoengravers InternationalUnion,LocalNo.271,LithographersandPhotoengravers InternationalUnion,AFL-CIO.Cases 9-CA-4800 and 9-RC-7801June 30, 1969DECISION, ORDER, AND DIRECTIONBy CHAIRMANMCCULLOCH AND MEMBERSBROWN AND ZAGORIAOn April 21, 1969, Trial Examiner Harry H.Kuskin issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that those allegationsbe dismissed. In the representation proceedings, theTrial Examiner recommended that the challenge tothe ballot of Vera Rottinghaus be overruled, andthat the challenges to the ballots of 11 otheremployees be sustained.He found no merit inobjections to the election filed by LithographersUnion. He therefore recommended that the ballot ofVera Rottinghaus, as well as the ballots of DavidSchwallback,DavisDiesel, and Cynthia AshfordBarrett (challenges to which had been overruled bytheRegional Director and the counting of whichhad been deferred by the Regional Director) beopened and counted and that either a Certificationof Representative or a Certification of Results ofElection issue, depending upon the results of therevised tally of ballots. Thereafter, the GeneralCounsel, the Respondent, and the Charging Partyall filed exceptions to the Decision and supportingbriefs, and the Charging Party and Respondent filedanswering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs,' andthe entire record in these cases, and hereby adoptsthe findings, conclusions,' and recommendations ofthe Trial Examiner with the following modifications:'TheCharging Party has filed various exceptions which collaterallyattack the Regional Director's action in directing an expedited election inthe face of unresolved charges alleging 8(axl) violations by the Employer,which the Trial Examiner found to have occurred and to have been asubstantial cause of the strikeHowever, such an attack, at this stage ofThe Trial Examiner found widespread violationsof Section 8(a)(1) prior to the filing of the petition,but he concluded that Respondent's conduct betweenthe time of the filing of the election petition and thetime of the election did not preclude a free anduncoerced choice by the employees.We do notagree.Employee Gifford testified that after the strikeended and prior to the election, Supervisor Zieglertold him, "You guys are really stupid for thinkingabout going out on strike, or for gettingin a union.You're going to create a problem in the plant andthey're going tohave to do away with a couple ofthe departments. In the first place any of you thatwent outsideweren'teven qualified, none of youwere pressmen that went outside. It was just theones that stayed in that were really the pressmen. Ifyou go out on strikeagain,you're going to end uplosingyour job." The Trial Examiner creditedGifford's report of this conversation but found thatZiegler's remarks did not constitute interferencewith the electionsince, in the Trial Examiner's view,Ziegler'scommentswere merely a prediction thatthe pressmen would lose their jobs because of Unionaction,as they did not possess the qualificationsrequiredof union pressmen.In view of thenumerousand flagrant violations ofSection 8(a)(1) found herein, and the recurrentthreatscontainedinRespondent'sunlawfulantiunioncampaign to close down departments anddischargeunion activists,we find that Ziegler'sremarks constituted a clear reiteration of earlierthreats.Ziegler'scomments, shortly before theelection,were threats that the Employer would closedown departments if a union were selected by theemployees, and that the Employer would dischargeemployees who engaged in future strike activity.Under the circumstances, those statements interferedwith the holding of a free and fair election andconstitute grounds for setting the election aside.Accordingly, the Regional Director shall be directedto set theelection asideif,based on the revised tallyof ballots, the Union has not received a majority ofthe valid ballots cast in the election.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,WendlingPrinting Company, Newport, Kentucky, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.the proceeding,is untimely'We agree with the Trial Examiner that the challengesto the ballots ofAnna Mae Simon,Frances Sweeny, Barbara Bredwell,Tim O'Brien,DavidHughes, and JamesLipscombshould be sustained since, withrespect to the question of electioneligibility,these individuals were notbona fide employees at the time of the election177 NLRB No. 79 WENDLING PRINTING COMPANY545DIRECTIONIt is hereby directed that the Regional DirectorforRegion 9 open and count the ballots of VeraRottinghaus, David Schwallback, Davis Diesel, andCynthia Ashford Barrett in the election conductedherein on August 6, 1968, and thereafter prepareand cause to be served upon the parties a revisedtally of ballots, including therein the count of saidballots. If, according to the revised tally of ballots,the Lithographers Union has received a majority ofthe valid ballots cast in the election, the RegionalDirector is directed to certify that Union as theexclusive bargaining agent for the employees in theappropriate unit. If, according to the revised tally ofballots, the Lithographers Union has not received amajority of the valid ballots cast in the election, theRegionalDirector is instructed to set aside theelectionofAugust 6, 1968, and conduct a newelection at such time as he may deem appropriate.resolved bya hearing,which he then ordered; and (4)issuedanOrderConsolidatingCases and Notice ofHearing, thereby consolidating Case 9-RC-7801 with Case9-CA-4800 for hearing herein, and transferring andcontinuingCase 9-RC-7801 before the Board. Thequestionspresentedare, inbroad outline, (1) whetherRespondent-Employer hasengaged inconductwhichwarrants setting aside the election; (2) whether theunresolvedchallengesto the ballots of the 12 employeeslistedabove should be sustained or overruled; and (3)whether Respondent, in violation of Section 8(a)(1) of theAct, interfered with, restrained, and coerced employees inthe exercise of their Section 7 rights. Respondent deniesthat it hasengaged inany of the unfair labor practicesallegedherein.Upon the entire record, including my observation of thewitnesses,includingtheir demeanor on the witness stand,and after due consideration of the briefs of the GeneralCounsel, of Respondent, and of the Union, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H. KUSKIN, Trial Examiner:This consolidatedproceeding was heard at Cincinnati,Ohio, on November25, 26,and 27 and December 4 and 5,1968; it had itsgenesis in the efforts of Cincinnati Lithographer andPhotoengravers InternationalUnion,LocalNo. 271,Lithographers and Photoengravers International Union,AFL-CIO,hereincalledtheUnionortheUnion-Petitioner,tobecome the exclusive bargainingrepresentativeofemployeesofWendlingPrintingCompany,hereincalledRespondentorRespondent-Employer.The representation proceeding inCase 9-RC-7801was initiated on July 9, 1968, by apetition filed by the Union;itwas followed on August 6,1968,by an expedited election, pursuant to Section8(b)(7)(c)and 9(c) of the Act and Section102.77 of theBoard'sRules and Regulations.The results of the electionwere inconclusive in that 17 votes were cast for the Union,13 votes were cast against the Union,and 15 ballots werechallenged.On August 12, 1968,theUnion filed timelyobjections to conduct affecting the results of the election.The complaint in Case 9-CA-4800,which was amended atthe hearing,issued on August 28, 1968.Thereafter, onOctober 31,1968, the Regional Director issued his reporton objections and challenges,inwhich he(1) found thatonly objection 5 of the six objections filed by the Unionraised substantial and material issues of fact which canbest be resolved by a hearing,and overruled the otherobjections;(2) found that with respect to the challengedballots of Tim O'Brien,Barbara Bredwell, David Rust,RalphW. Chalk,JefferyWendling,MaggieMoore,RalphWendling,DavidHughes,James E.Lipscomb,FrancisSweeney,AnnaMae Simon,andVeraRottinghaus,substantial andmaterial issues have beenraisedwhich can best be resolved by a hearing; (3)overruledthechallengestotheballotsofDavidSchwallbach,Davis Diesel,and Cynthia Ashford Barrett,but deferred the opening and counting of these threeballotsuntil the issues,above referred to, have beenThe complaint, as amended,alleges,and Respondentadmits,that it is a Kentucky corporation engaged in theprinting business,with its officeand plant located inNewport,Kentucky; that during the past 12 months,which is a representative period,it sold and shipped fromthis plantdirectly topoints outsideKentuckyproductsvalued in excessof $50,000. I find, upon the foregoing, asRespondent also admits,thatRespondent is engaged incommerce within the meaning ofthe Act.II.THELABOR ORGANIZATION INVOLVEDRespondent further admits,and I find,that CincinnatiLithographersandPhotoengraversInternationalUnion,LocalNo. 271,Lithographers and PhotengraversInternationalUnion,AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Sequenceof Eventsand Some Details as to theIssues Herein.On June 24, 1968,' employees Joe Wells and Gerald L.GiffordinitiatedorganizationalactivityamongRespondent's employees. Contemporaneously therewith,Wells got in touch with representatives of the Union.Thereafter,duringtheeveningofJune 25, sevenemployees,includingWells, Gifford,William Bezold, DonSexton, and Jesse J. Saylor met with Leonard Dourson,Jr., the president of the Union, and John Gabbard, its vicepresident, at the union hall to discuss their organizationalobjective.As a consequence, the employees embarkeduponanorganizationalcampaign,includingthesolicitationof signaturesfrom employees to authorizationcards for the Union.' Respondent learned on June 25 ofthese stirrings among itsemployees in behalf of theUnion.' Its reaction thereto was prompt. Thus, just beforeAll dates hereinafter are in 1968.'No cards were signed at the union hall.'Dan Ziegler,the bindery department supervisor, testified that he learnedof this activity on June 25. 546DECISIONS OFNATIONALLABOR RELATIONS BOARDlunchtimeon June 25, Richard Wendling, the vicepresident of Respondent, invitedWells to leave the plantand go to lunch with him as his guest at a chili parlor intown,where he raised, and discussed, withWells thesubject of union organization at the plant and Wells'connection with it. And on the following morning, June26,HowardWendling,presidentofRespondent,summoned to his office employees Sexton, Bezold,Gifford, Saylor, andWells, in that order, and he andRichard Wendling, who was present only part of the time,had union-related discussions with each of them. Inaddition,Howard Wendling made an unprecedented callto employee Garwin Chandler about I o'clock in themorning on June 27' and engaged in conversationconcerning the Union and his connection with the Union.Furthermore, on June 26 and for the next several days,RichardWendling, Ziegler and, to a lesser extent, JamesBrauch, the production manager, were active in holdingseparateconversationsconcerningtheUnionwithRespondent's employees. During all these aforementionedconversationsreferredtoabove,accordingtotheallegationsofthecomplaint,asamended,theserepresentatives of management made promises of benefitsto employees, and/or threatened them, and/or engaged inacts of interrogation, and/or created the impression ofengaging in surveillance of their union meetings andactivities, in violation of the Act. These conversations willbe treated in greater detail hereinafter.NotwithstandingRespondent's attempt to counteractthe Union's organizational efforts, the organizational driveproceeded apace. Some authorization cards were signedand meetingswere held off companypremisesboth withand without union representatives being present. One ofthe points of climax occurred on June 28 when Doursonand Gabbard appeared at Howard Wendling's office inorder to advise him that the Union represented a majorityof Respondent's production and maintenance employeesand to request a meeting for the purpose of bargaining.This proved abortive as they were advised that neitherHowardWendling nor RichardWendling was on thepremises.By way of followup, the Union dispatched aregistered letter to Howard Wendling the same day. Theletter,which was received by Respondent on June 29,asserted the above majority claim and bargaining demand.In addition, the letter cautioned Respondent that it riskedthe filing by the Union against it of unfair labor practicecharges, as follows.I feel at this time though that I must inform you, in theinterest of industrial peace and harmony, that refusingtomeet with us could lead to charges of unfair laborpractices being filed with the National Labor RelationsBoard againstWendling Printing. Furthermore therehave beenallegationsmade to the effect that membersof the supervisory and sale staff of your Company, havemade thinly veiled threats that those employees seekingunion affiliation and representation would lose theirjobs one way or another due to these activities. Otherstatements indicate that bribes in the form of payincreaseswould be forthcoming for a "no" voteconcerningUnion representation.Any one of theseallegations could be interpreted as an unfair laborpractice under the law, and would justify concertedaction, in the form of economic pressure, by thoseinvolved.'Chandler fixed the time as 1 am,while Howard Wendling fixed thetime as after 11 p in , on June 26 1 am satisfied, and find, that Chandlertestifiedmore credibly in this respectYour action very clearly would be an infringementon a basic right guaranteed by Federal Law, and that istherightof the individual to form or join anorganizationfor the purpose of collective bargainingwithout fear of reprisal or discrimination for his or heractivities.Hoping for a speedy and equitable disposition of thisissue,without our being forced to file such charges withthe National Labor Relations Board.Later that day, between 4:30 and 5 p.m., Dourson andGabbard met with Respondent's employees and related tothem what had happened during their call at HowardWendling's office thatmorning,and they read the letterwhich they had dispatched by registered mail to HowardWendling in consequence of their abortive call. Theupshot of the meeting was a decision to proceed asfollows:Dourson and Gabbard were to go in person to seeHoward Wendling at the plant on Monday morning, July1,and makea recognition demand, and, if unsuccessful insuch demand, they were to make an alternative requestthat Respondent go to the Board offices with them for thepurpose ofenteringinto a consent election agreement,and, failing that, the employees would strike. On Monday,July 1, at 10 a.m., Dourson and Gabbard, together withBusinessAgent Jim Nichols, appeared at HowardWendling's office. They learned from Howard Wendlingthat he had received the Union's registered letter seekingrecognitionand that he was still in the process of framingan answerthereto. Thereupon, they made the recognitiondemand, in person, and offered signed authorization cardsas proof of majority. However, Howard Wendling refusedto look at the cards,' and at the same time expresseddoubts as to the Union's majority claim. HowardWendling then refused the Union's alternative request thathe, or his representative, go to the Board office that dayor the followingmorningand enter into a consent electionagreementamongRespondent'semployees.HowardWendling's position was that the Union could file apetition for an election on its own. There is controvertedtestimony as to whether Dourson and Gabbard mentionedtoHowardWendling during this meeting that theemployees were prepared to demonstrateagainstclaimedunfairlaborpracticescommitted by him and hissupervisors, if neither of these alternatives is satisfied. Ishall consider at a later point this and other testimonybearing uponwhether the strike that ensued was an unfairlabor practice strike.The ensuing strike began that morning at 11 o'clockand was accompanied by picketing. During the strike, onJuly 9, the Union filed a petition in Case 9-RC-7801 withtheRegional Director for Region 9 of the Board for anelection in a unit of Respondent's production andmaintenanceemployees.An election was thereafter heldon August 6. On July 23, at the bidding of the Union,Respondent agreed to the return to work of the strikingemployees as a group. The strike and the picketing endedduring that day and all the strikers, except two who wereon reserve duty with the Armed Services, returned towork on July 24.The plant was in operation during the period of thestrike and Respondent augmented its nonstriking workforce by hiring 15 employees, of whom, 6 remained afterthe strike. In this latter group were Barbara Bredwell,hired on July 2; Tim O'Brien,Anna Mae Simon, andJames Lipscomb, hired on July 3; David Hughes, hired on'The Union apparently had 17 adherentsamongRespondent's employeesat this point WENDLING PRINTING COMPANYJuly 9; and Francis Sweeney hired on July 10. In theelection held by theRegionalDirector on August 6 amongRespondent's production and maintenance employees, asheretofore noted, the status of these six new hires was putin issue by the Union's challenges to their ballots. Thechallenges were on the asserted ground that they were notregular employees. Also challenged by the Union at thesame time, on other grounds, were the ballots of thefollowing individuals in the prestrike complement, namely,David Rust, Ralph W. Chalk, Jeffrey Wendling, RalphWendling, Maggie Moore, and Vera Rottinghaus.'As heretofore indicated, the Union, in addition tochallenging the ballots of these 15 employees, also filedtimely objections to conduct affecting the election results.Of these objections, only objection 5 is to be resolvedherein 'pursuant to theOrderConsolidatingCases.Objection 5 alleges that during a period immediately priortotheelection,'Respondent-Employer"engaged inpractices calculated to intimidate and coerce employees,including the enforced separation and segregation ofemployees who supported the strike from other employeeswith respect to such matters as work schedules and restperiod, and attempts to affect the votes of the employeesby implied threats and promises and other improperconduct inmeetingsand individual conversations." Thecontent of the above objection was incorporated amongthe 8(a)(1) allegationsof the complaint issued herein onAugust 28, making it necessary in this consolidatedproceeding to pass upon the above conduct not only asgrounds forsetting asidethe election but as unfair laborpractices, as well.B. Interference,Restraint,and CoercionHowardWendling,RichardWendling,Dan Ziegler,and JamesBrauch are the managementrepresentatives'involvedintheincidentsorconversationsdetailedhereinafter. Their supervisory status is admitted. Of thesefour, only Brauch did not appear as a witness. In theinterest of an orderly presentation of the 8(a)(l) issuesherein, I shall group the relevant evidence chronologically,whenever feasible.1.Respondent's first response to the organizationalactivity on June 25As already found, RichardWendling and Joe Wellswent to lunch together about 12 o'clock on June 25, inresponse to Richard Wendling's invitation. Wells testified,in this connection,in substance as follows:During thislunch period, Richard Wendling began by pressing him totell "what the conspiracyis," explainingthat he, Richard,was referring to the Union, that he knewthere was goingto be a meeting that night and that he wanted him, Wells,to tell him where they were to meet and who was going toattend and what part he, Wells, had in it and why hewanted a union. He thereupon told Richard Wendlingabout his part in the union activity. To this, RichardWendling replied that he, Richard, had done more for him`Therewere 15 challenged ballots, in allThe Regional Directoroverruled the challenges to the ballots of the remaining three employees,namely David Schwallbach, Davis Diesel and CynthiaAshfordBarrett.'Under established Board precedent,the critical period with respect toconduct which will be considered as a basis for objection to an electionbegan withJuly 9,the date of the filing of the petitionGoodyear Tireand RubberCompany,138 NLRB 453.'Howard Wendling and Richard Wendling will,at times, be referred tohereinafteras Howardand Richard,respectively.547than anybody had ever done for him in his lifetime andthat he wished that he, Wells, would not go to the unionmeeting that night. Richard Wendling then said to him,uponlearningof his determination to attend, "Well, ifyou want to go why don't you try to talk it down a littlebit."RichardWendling followed this with statements thatRespondent could not afford the Union and did not wantaunion,thataplant inWisconsin,whereRichardWendling and he had gone in order to purchase a press, isnow out of business because the employer decided toliquidate the business rather than try to meet the unionpayroll, and that if the Union came into Respondent'splant, it would have to do away with the letterpress, sincethe only reason Respondent had a letterpress was as anaccommodation to customers and Respondent "couldn'tafford to meeta unionscale."As to the foregoing,RichardWendling acknowledged that he pressed Wells totell him what the conspiracy was, that he reminded Wellsof having done more for him than anybody in Wells'lifetime, that he did say to Wells, "If these guys try toorganizethe Union, you're going to a meeting tonight, tryto talk it down."' He also acknowledged his reference totheWisconsin plant, and to its problems with the unionthere.10However, as to the matter of the shutdown, heacknowledged saying only that the employer involveddecided that he could not make any money so he finallysold the plant. In addition, Richard Wendling specificallydenied saying that Respondent could not afford a union orthat, if a union came in, Respondent would have to doaway with the letterpress because it could not afford theunion scale,and that its only reason for a letterpress wasto satisfy customers.In the light of all the foregoing, including the fact thatRichardWendling testified evasively on the issue ofwhetherhementionedtheunion in discussing theWisconsin plant withWells, and did not, in general,impress meas a forthright witness; and the further factthatWells testified in a forthright and convincingmanner,Ifind thatWells' version of this episode is the morecredible, and I credit him. Accordingly I find that RichardWendling, during this conversation,inter alia,interrogatedWells as to his and other employees' union activity,created theimpressionof engaging in surveillance of theemployees'unionactivity, sought to enlistWells' help indefeating theUnion, and threatened to eliminate theletterpress if the Union came into the plant.2.Theindividual interviewson June 26The record reveals that, during the morning on thisday, Henry Wendling caused employees to be sent to hisoffice individually during working hours and that he, andhis brother, Richard Wendling, who was there part of thetime, engaged them in conversation about the Union. Theemployees involved were Don Sexton, William Bezold,Gerald Gifford, Jesse Saylor, JosephWells, and DaleLohrum, and they appeared in that order." Sofar asappears, all except Lohrum had been in the group that'According to Richard Wendling,Wells had toldhim, just prior thereto,that there was goingto be ameeting.This conflicts with Wells' testimonythat RichardWendling indicated to him that he knew of the impendingmeeting"During cross-examination by the General Counsel,RichardWendlingaltered his testimony which he gave on direct to say that he did notmention that there was a union in the Wisconsin plant And still later, onfurther cross examination by counsel for the Charging Party, he reversedhimself again to say that if he said on direct that he referred to the union,then he "guessles he] did ""While Richard Wendling testified that he was not present during the 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDmet with representatives of the Union the night before.Don Sexton did not testify and all that appears in thisrecord concerning his interview with Howard Wendlingthat morning is Howard Wendling's testimony that, in thecourse thereof,Sexton told him that no authorizationcards for the Unionhad been signed as yet.Bezold followed Sexton into the office,after being toldby thelatter that he was wanted in Howard Wendling'soffice.According to Bezold,the following then occurred:Howard Wendling began the interview by asking what wasthe main reason for wanting a union in the plant and hisanswer was that the employees wanted more pay.HowardWendling then asked what he,Bezold,thought his payshould be.To this, he replied that he should be clearingabout$100.Whereupon,HowardWendling said that"he'd see what he could do," that "he couldn't doanything for a couple of weeks," but that after that hewould give him a raise,although he did not say how muchthe raise would be. Thereafter,Howard Wendling talkedabout the spoilage problem,the need to save more moneyat the shop, and the financial difficulty of the Company.Howard Wendling testified with respect to the content ofthe interview but Richard Wendling testified only that hewas present for a very little part of the conversation.According to Howard Wendling, he told Bezold that he"was glad to hear that no one had signed cards at themeeting that he [Bezold]and the others were at theprevious evening";he then inquired as to whether Bezoldhad any problems and Bezold replied that his onlyproblem was that he was not being paid enough and thatthe Union could offer him more security. Whereupon, hetook issue with Bezold on the matter of security butacknowledged that Bezold should have gotten an increaseby this time,blaming the delay on the Company's novelexperience of having problems meeting some of its bills.He next inquired as to how much Bezold was making andBezold said he should be clearing at least$100. To this,he answered that he could not promise anything but hewill look into the matter and will talk to Bezold in acouple of weeks,and the conversation terminated on thisnote.It is apparent from the foregoing that the testimony ofBezold and Howard Wendling is in conflict on the issue ofwhether Howard Wendling committed himself to givingBezold a raise after a couple of weeks.However,Inote,in this connection,that Howard Wendling did testify thathe acknowledged to Bezold that he should have gotten araise by this time,and then promised Bezold to look intothe matter and to talk to Bezold in a couple of weeks. Itfollows therefrom and, I find,that, viewing this testimonymost favorably to Respondent,it nevertheless supports aninference,which I make here, that Howard Wendling washolding forth to Bezold the prospect and probability of anincrease after a couple of weeks.Indeed,thiswas theimplication of Bezold's testimony that Howard Wendlingtold him that he would be getting a raise after a couple ofweekswithout telling him how much it would be.Accordingly,IcreditBezold in this regard and findfurther that Howard Wendling held forth to Bezold duringthis interview the prospect and probability of a wageincrease in a couple of weeks in order to dissuade himinterview of Saylor and that,if there was an interview with Lohrum, hewas not present,Inote that both Howard Wendling and Saylor indicatedthat he was present during their conversation,and that Howard Wendlingtestified that he did interview Lohrum. Accordingly,Ido not creditRichard Wendling in these respects.from supporting the Union. It is also evident fromHowardWendling'sown testimony referring to hisknowledge that no one had signed authorization cards atthemeetingwith representatives of the Union the nightbefore that he was thereby creating the impression ofhaving engaged in surveillance of the union activity ofRespondent's employees,and I so find.Gifford was the next to arrive at Howard Wendling'soffice,having been summoned by Bezold at HowardWendling's request.Gifford testified to the following:Howard Wendling asked him "what was going on abouttheUnion" and indicated that "he wondered why [he,Gifford]wanted to have a union in."He then mentionedthe inadequate pay and Howard Wendling replied that hedid not think the Company could afford to pay more.Howard then asked what the union scale for letterpressmen was and, when he furnished the information, Howardsaid he could not afford that much. Howard WendlingandRichardWendling then said, in turn, that if he,Gifford, was not satisfied he should find himself anotherjob.His response was that the complaint was not withrespect to working conditions,in general,but only as topay.At this, Howard Wendling inquired concerning hisrate of pay. Upon telling Howard Wendling that he wasearning $2.50 an hour, Howard said, "Well, do you thinkwe could work out some kind of arrangement, maybelike-something like $3.00 an hour?"" He then informedHoward that he could not make any decisions withoutdiscussingthematter with the other members of thegroup, as they were engaged in group action.Also duringthis conversation, according to Gifford, Howard said that"theUnion if it got in would probably cause [his]department and other departments to be abolished because... the small presses weren't doing that much productionwork as far as making money"and that"the smallpresses were more or less to satisfy the customers." Withrespect to all the foregoing,Howard gave the followingversion:He asked Gifford whether he really felt a union isnecessary,and why he felt this way. When Giffordbrought up the matter of inadequate pay, he told Giffordthat were it not for the Company's financial problems hewould have had a raise by this time.After Giffordrepliedinthe affirmative to his question as to whether he,Gifford,was really sold on the Union, he inquired ofGifford as to his present rate of pay and pressed Giffordas to what he thought he should be making, but Giffordwould not respond,saying only that the employees wantedto see Howard as a group.This he refused to do and heagain inquired whether Gifford was really sold on theUnion or could be sold to "our side." Gifford's answerwas that he was sold on the Union. At this point, heoffered to allow Gifford to take time off that afternoon tolook for a job, but Gifford refused. Gifford thenvolunteered that a union label would help bring morebusiness to the Company and there was some discussionof the kind of business Gifford had in mind.In addition tothe above, Howard denied that he ever offered Gifford anew rate of pay of $3 an hour and he further denied thathe ever threatened Gifford with abolition of the letterpressand the bindery because the Company could not operatethem under the union scale.There is also testimony byRichardWendling that, during this interview,he askedGifford whether he had ever gone to look for another jobwhile employed by Respondent, that Gifford replied thathe had done so once but he did not accept the 25-cent"During cross-examination,Gifford said that Howard's inquiry at thispoint was as follows: "Well, how would $3.00 an hour sound?" WENDLING PRINTING COMPANY549increase offered by another company because he likedworking for Respondent better. Richard also corroboratedHoward's testimony that he spoke of the Company'sfinancial difficulty when Gifford raised the wage issue andthat when Gifford was asked by Howard how much hethought he should be making, Gifford refused to say.When asked specifically whether Howard asked Gifford atone point if he could work out a wage of $3 an hour,Richard's response was "not when I was there." And heanswered "not that I know of to the question of whetherHoward told Gifford that if the Union came in it wouldcause the letterpress to be abolished because the Companywas not making money on it and there wasn't that muchwork on it.Itisapparent from the foregoing that HowardWendling did interrogate Gifford concerning his interestin, and desire for, the Union. And it is further apparentthat whether or not Howard Wendling offered Gifford awage increase and threatened that, if the Union got in, theletterpress department and other departments would beabolished, turns upon an appraisal of the conflictingtestimony of Howard Wendling and Gifford, and thatRichardWendling's testimony was not informative onthese matters. As to the former, it is clear from Howard'stestimony that he acknowledged to Gifford that he shouldhave gotten a raise by this time and then pressed to findout how much Gifford thought he should be getting.While Howard testified that Gifford refused to tell himhow much he, Gifford, wantedas a raise,preferring thathe meet with the employees as a group on this matter, itwould follow therefrom, and I find, that Howard'stestimony alone warrants the inference, which I makehere, that, as in the case of Bezold, Howard was holdingforth the prospect and probability of an increase toGifford in order to dissuade him from his unionadherence. For, logic would dictate that Howard was notengaged in an intellectual exercise in seekingto find outhow much of a raise would satisfy Gifford. In any event, Iam satisfied that Gifford testified more credibly than didHoward Wendling in this regard and I conclude, and find,fromGifford'stestimony that,onlyafterHowardsuggesteda raise tohim from $2.50 an hour to about $3an hour, did he refuse to enter into any discussions for thestated reason that the matter of wages should be discussedby Howard with the employeesas a group.And withrespect to whether Howard Wendling threatened to shutdown the letterpress department and other departments iftheUnion came in, this theme was, as found heretofore,voiced by Richard Wendling to Wells the day before,and,as found hereinafter, was voiced by management toother employees of Respondent during this same period.In all these circumstances, including the fact that Giffordimpressedme as being a more reliable witness thanHoward Wendling, I credit Gifford's testimony and findthatHoward Wendling did threaten him in the mannertestified to by him.Saylor was the next interviewee. He was summoned totheofficebyHowardWendling's secretary.Saylortestified, in substance, as follows: Howard inquired as towhy he went to see the Union, to which he replied that hewas interested in receivingmore benefits and moresecurity.Howard then said that he, Saylor, would bebetter off in the long run if the Union never came into theplant and that he, Howard, was afraid that the Union"would cause some people to have to look for anotherjob."Naming, in that connection, Gardner and Patton.Richard and Howard Wendling also indicated that theywould have to close down the bindery and the letterpressbecause they could not afford a union. And Howard saidthat he would have to hireantiunionpeople. Also, at onepoint,Richard and Howard inquired as to how his wagecompared with the union scale, and when he indicated thatitwas not near that scale, he was told to inform hisforeman, John Gardner, what the union scale is and"work something out with him." The interview ended withHoward asking him "if [he] was still going to vote for theUnion" and with his affirmative response. As to theforegoing,HowardWendling testified that he inquiredfrom Saylor, "are you really that sold on the Union?" andSaylor replied in the affirmative; that he then pointed outto Saylor that, except for requiring 7 years instead of 6years of experience to qualify as a journeyman pressman,Respondent had set up the press department on the basisof a union operation as to wages and otherwise, andSaylor acknowledged that it was so. At this, he askedSaylor why he wanted a union and Saylor answered thatas far as he was concerned it was "mainly security." Hethen told Saylor that "the Company could give [him] asmuch security as the Union can." During his testimony,Howard Wendling specifically denied that he either toldSaylor that he, Saylor, would be better off in the long runif the Union did not come into the plant or that the Unionwould cause some of the other employees to look forwork,namingPatton and Gardner; or that the Companywould have to close down the bindery and the letterpressif the Unioncame in;and he further denied that he saidhe was going to hire antiunion people. And with respect toRichardWendling'spart in this interview,Howardadmitted that Richard told Saylor to go see John Gardnerand that Richard may have said, in that connection, toSaylor, "why don't you see John [Gardner] and check onyour pay scale" or something to that effect. There is alsotestimony by Richard Wendling as to this interview.Hecorroborated his brother's testimony bearing upon hisinterrogationof Saylor and on the interchange withSaylor on the question of employee security and on the setup in the pressroom being on a scale similar to the unionscale,with Saylor saying that his pay was consistent withtheunion scale.RichardWendlingwas not askedconcerning the abovementioned testimony of Saylor andHoward Wendling that Richard told Saylor to go seeJohn Gardner about his pay scale. The only reference toJohn Gardner in his testimony was that he asked Saylor,after they were outside the office, whether he was satisfiedwith the set up that Gardner and he had in the pressroomand Saylor acknowledged that he was. In addition, hedeniedthat he ever told Saylor that if the Union came in,Respondent would have to close down the shop or thebindery and the letterpress, and he further denied hearinghis brother make any remark about Saylor being betteroff in thelong runwithout a union and about the impactof a union in the plant on other employees, or abouthaving tohire antiunionpeople.It is apparent from the testimony of Respondent'switnesses alone,and I find, that Howard Wendlinginterrogated Saylor as to his reason for engagingin unionactivity and sought to dissuade him from such activity.And it is further apparent, and I also find, from Saylor'stestimony that he was told by Richard Wendling to tellhis foremanthe unionscale and work something out withhim, and from the corroboration thereof in considerablepart by Howard Wendling, that, here too, as in the caseof Bezoldand Gifford, Respondent was holding out toSaylor the prospect or probability of a wage increase inorder todissuade him from engagingin union activity. Inaddition, the logic and probabilities of the situation, andi 550DECISIONSOF NATIONALLABOR RELATIONS BOARDthe fact that Saylor impressed me as a more reliablewitnessthaneitherHoward or RichardWendling,persuademe, and I conclude, and find, that Saylortestified credibly (1) that Howard assured Saylor he wouldbe better off in the long run without a union andindicated, in effect, that other employees might lose theirjobs if a union came into the plant; (2) that Howard andRichard threatened that they would have to close downthe bindery and the letterpress because they could notafford a union; and (3) that Howard said that he wouldhave to hire antiunion people.JosephWells was the next interviewee; he was told byRalph Wendling, the brother of Howard and Richard, anda vice president of Respondent, to go to Howard's office.Wells testified that the following then occurred: Richardasked him whether he had started the Union. He deniedthisbut admitted being in the Union. Howard theninquired as to the reason, and he answered that he wasunhappy over having been refused a raise recently byRichard.After some discussion of reasons given byHoward for not giving him a raise, Howard steered thediscussion to the favors that the Wendlings had done forhim, such as helping to keep him out of jail, andextending loans to him. At this juncture, Richard said,"Well, if a union gets in here we'll no longer be able tohelp you, to help people in that manner of making loans .because we won't be able to afford it." Howard thenbegan a discussion as to what contract terms, includingwages, the Union would insist upon. In this connection,Howard said that "if the Union come in here,[Respondent] would have to do away with the binderybecause [Respondent]can't afford to pay thegirls unionscale,that [Respondent would] ship all [its] work out tobinderies to be done," that, "as far as the multiliths isconcerned [Respondent does not] make any money onthem and [Respondent could not] afford a union pressmanon them and [Respondent would] have to do away withthat part of [its] job," and that, "as far as the letterpressgoes, [Respondent] just keep[s] it here to satisfy [its]customers, and [it will] have to do away with it." Wellsalso atrributed to Richard the remark that if the Unioncame in "he would take the night shift and do away withitand bring them guys up on the day shift, and let go thepeople they didn't need, that they could not afford twoshifts."BothHoward and Richard Wendling testifiedconcerning this interview but differed with Wells in manysubstantial respects.Howard testified as follows:Wellscame into the office "quite in a huff," wanting to knowwhatRichard and he were trying to do by theseinterviews, and adding that the employees want to see theWendlings in a group. His reply was that he had neverseen anybody in a group and did not intend to do so atthis time and that he intended to talk to each and everyindividual in the shop that day. Wells continued by sayingthat,as to not being able to pay more salary, theemployees wanted to see the Company's books and theywould prove that the Company was able to pay.Hisretort to this was that he would deny them a look at thebooks.Richard then mentioned that the employees wouldbe making more money if waste could be cut down andthat theWisconsin plant, whereWells and he wentconcerning a press,went out of business because of someunion problems.Wells then tried to show them a typicalunion contract and added that under it the union scalewould be attained over a period of time.His responsetheretowas that he did not want a union in theplantand that, if Wells felt the need for a union,he should go out and get another job and he coulddo so on company time. Wells refused this suggestion andreturned to the subject of having a group discussionbetween the employees and Respondent, which he againturned down. At this point, Richard said, "Joe if this goesthrough you're really going to make a fool of me, . .after all that I've done for you, "mentioning specifically,in this connection, loans to Wells and efforts in his behalfwhich resulted in keeping him out of jail. In addition tothe above, Howard testified that he did not, nor didRichard, to his knowledge, say to Wells that, if the Unioncame in, Wells would not get any more loans or that hewould not continue giving loans as he could not afford todo so. Howard further denied that either Richard or hemade any statements as to the fate of the bindery,multilith and letterpress operation if the Union came intothe plant. The testimony of Richard Wendling was lessextensive than Howard's but was corroborative in mostrespectsofHoward's testimony with respect to whattranspired during the interview. Like Howard, he deniedthat eitherHoward or he made any of the remarksattributed to them concerning future loans or concerningthe fate of the bindery, multilith, and letterpress operationif the Union came into the plant.While there are marked differences between Wells, onthe one hand, and Howard and Richard Wendling, on theother hand, as to how the interview began and as to thetopics covered, it is apparent from the conversation of allthree that the main thrust of the interview as far as theWendlings was concerned was to dissuade Wells from hisunion activity. In this regard, it is clear from thetestimony of all three of them that past favors in the formof loans and of assistance toWells when he was indifficultieswith the law on personal matters were givenconsiderable emphasis. It is, however, the burden of thetestimony of the Wendlings that they did not, in seekingto alterWells' attitude about the Union, refer to whethertherewould be any changes in these past favors andassistanceshould theUnion come into the plant.However, the logic and probabilities of the situation plusthe fact thatWells impressed me as testifying morereliably in this regard than did the Wendlings, persuademe, and I find, as Wells testified, that Howard Wendlingthreatened that loans toWells would stop if the Unioncame into the plant. It is also evident from HowardWendling's testimony that they discussed with Wells theunion situation at a plant in Wisconsin which had beenvisited severalmonths before by Richard and Wells inconnection with the purchase of a press by Respondent,and that Richard commented that the employer inquestion went out of business because of union problems.Here, too, the logic and probabilities of the situation, plusthe more reliable testimony of Wells, persuade me, and Ifind, that theWendlings did press this matter further andthreatened, asWells testified, a closing down of certain ofitsoperations should the Union come into the plant.Accordingly, I find more specifically, in accordance withthe testimony of Wells, that Howard Wendling threatenedthat, if the Union came into the plant, Respondent wouldclose the bindery, and would do away with its multilithand letterpress operations.And I find further, inaccordance with the uncontroverted testimony of Wells,thatRichardWendling further threatened that if theUnion came into the plant, Respondent would eliminatethe night shift.As heretofore indiciated the last of this series ofinterviews was with employee Lohrum. Lohrum, who wasnot part of the prounion group of employees, did nottestifyandtheWendlingswerenotinterrogated WENDLING PRINTING COMPANY551concerning the interview.There was one further development connected withthese interviews, however.Wells came back into the officeright after lunch that day, just as Lohrum was leaving.According to Wells, he then told the Wendlings that theyhad "cut [their] throats" as to "[his] trying to talk theUnion out of [the plant]," explaining that he had learnedfrom talking to the employees that two of them had beenofferedmore pay during their interviews. Also accordingtoWells,althoughhedidnot identify these twoemployees, Howard then said, "Well, we didn't offer JerryGifford no half dollar on the hour or receiving moremoney every so often." Both Wendlings testified, inrespect to the above, thatWells did accuse them ofoffering raises to interviewees, but they denied that anynames were mentioned by them in replying to Wells.According to Howard, he denied the charge and pressedWells for the name of the person but Wells refused toidentify him; in addition, he insisted that there was amisunderstanding and urged Wells to ask the employee inquestion to come and see him and he would clear thematter up, but nothing eventuated. RichardWendling'stestimony was substantially to the same effect. It wouldappear that the General Counsel adduced this testimonyby way of reinforcement of his position that HowardWendling didoffer Giffordand others wage raises duringtheir interviews that morning. However, whether such anoffer was, in fact, made, is more properly predicated uponwhat occurred during the interview itself, as to whichthere is ample evidence in this record. Further, I havealready found that a raise of 50 cents an hour was offeredto Gifford and that the prospect and probability of a raisewas held out to Saylor and to Bezold during theseinterviews. Accordingly, I need not, and do not, make anyfindings with respect to the above.3.Other conversations between management andemployees on June 26The General Counsel adduced mutually corroborativetestimonybyemployeesLoraSizemore,RosalieHammond, and Cora Glahn to the effect that DanZiegler, the foreman of the bindery, approached them asthey were standing at the time clock and were clockingout for lunch on June 26and singledout Glahn andcautioned her not to listen to Sizemore and Hammond orshe will be out on the street with them. As to this, Ziegleradmitted saying to Glahn, "You'd better stay away fromthem or they'll have you out on the street with them."According to Ziegler, Glahn did not answer but he andthe girls all laughed, and he thought that they took it as ajoke.Since the Union was not mentioned and sinceZiegler's testimony that they all laughed when he madethis remark stands unrefuted on the record, I am unableto find that, by Ziegler's aforesaid remark, Respondentexceeded permissible bounds and violated the Act.There is, in addition, testimony by Glahn that, on June26, Richard Wendling approached her at her work table inthe bindery and started a discussion about her sister,Mary Sprott, who was out on sick leave at the time.According to Glahn, Richard then said, "You know,we've been good to your sister since she's been sick anawful lot, and we pay for her . . . we get her insuranceand we pay for her, and if the Union got in, why . . .we've been pretty good to her." At this point, alsoaccording toGlahn,Richardwalked away withoutfinishing the sentence. RichardWendling admitted havingsuch a conversation in which he called attention to theinsurancebenefits, under Company policies, that her sisterwas receiving,but he denied that he mentioned the Unionduring this conversation. In view of the facts that RichardWendling raised the matter of insurance coverage of MarySprott with Glahn, that Glahn impressed me as a morecredible witness than RichardWendling, and in the lightof the evidence herein ofa campaignby representatives ofmanagementto dissuade employees from affiliating withthe Union, I find that Glahn's testimony accords with theinherent probabilities of the situation and that RichardWendling did mention the Union. And while RichardWendling did not complete the sentence in which hementioned the Union, I find that the innuendo wasunmistakable that he was threatening that, if the Unioncame in,such benefits to Sprott, and others similarlysituated, would be adversely affected,and Iso find.The record also discloses that Ziegler approached Wellsduring the afternoon on June 26 and expressed amazementthatWells wasengagingin union activity and sought todissuade him therefrom.According toWells,Zieglerreferred to the fact that Respondent was "over heels indebt with this new building and this new press theybought" and could not affordaunion.Wells alsoattributed toZieglera statement to the effect thatRespondent would have to curtail its operations byeliminatingthe bindery and other parts of the work andwould have to go back to being a small shop. Ziegleracknowledged having a conversation with Wells in whichhe upbraidedWells for hisunionactivity in the face ofwhat the Company had done for Wells. He alsoacknowledged that he had already heard, at the time, thatWells "was the leader of this movement among theemployees to try to geta union intothe shop," and thathewas angry because of it. However, he deniedmentioningtoWells the Company's indebtedness andsaying that the Company could not afford a union or thatthe bindery etc. would have to be eliminated. I note, too,that during cross-examination, Ziegler varied from theabove testimony by admitting that he told Wells, duringthis conversation, that he could not fathom how Wells"could be in on this thing, much less lead it, somethingthat could lead to the destruction of the Company." In allthesecircumstances,includingthefactthatWellsimpressed me as a more reliable witness than Ziegler, IcreditWells and find that Ziegler did threaten Wells thatRespondent would substantially reduce its operations,including the eliminationof the bindery, if the Unioncame into the plant.The record also discloses uncontroverted testimony bySaylor that James Brauch, the production manager,approached him that same afternoon and reproached himby asking why he was "a traitor," that Wendling hadtrained him to do a job and now he "was going to try tohurt them." Also according to Saylor, Brauch said thattheUnion would probably benefit him "but there wasother people in the shop that it wasgoing tohurt." I find,on the basis of this undenied testimony, that theconversation occurred in the manner testified to by Saylorand that Brauch threatened, in effect, that, if the Unioncame into the plant, employees would be hurt ordisadvantaged thereby.4.Developments on June 27As already found,HowardWendlingmade anunprecedentedtelephonecalltoemployeeGarvinChandler at about 1 o'clock in the morning on June 27.Chandler testified as follows in this connection: Howard 552DECISIONS OF NATIONALLABOR RELATIONS BOARDWendling inquired as to who had signed union cards andwhether he had signed. He told Howard that he hadsigned.Howard inquired further as to who the instigatorsof the Union were, and mentioned the names of Wells andGifford in that connection, saying that these twoemployees "would be eliminated from employment sooneror later." At this point, Howard mentioned the name ofDale Lohrum, the main papercutter in the bindery, andspoke"of his intention to get in touch with Lohrum,adding that it was up to us whether the Union went in ornot," and that the union cards did not mean much. Alsoduring this conversation,Howard proposed that he quithis job and said, in effect, that he, Howard, would make itup to him. With respect to the above, Howard Wendlinggave the following version: He apologized to Chandler forcalling him"so late,"and explained that he was callingbecause he heard that Chandler wanted to get back theunion card that he had signed.When Chandler answeredthat he did, he inquired as to who had Chandler's cardand learnedthatWells had the card. Whereupon, heindicated that Chandler could ask Wells to return it, buthewas positive thatWellswould not do so. Alsoaccording to Howard,he expressed surprise at Chandler'sinterestintheUnion and asked whether Chandler's"sudden interest"was due to him or theCompany. Atthis point, Chandler mentioned that he was unhappy overthe fact that he was no longer driving a truck forRespondent but was now working on the papercutter andthefoldingmachine,andblamedZieglerforhispredicament.Chandler acknowledged being remiss in nottelling him,Howard,about it,and he,in turn, indicated toChandler that he could not promise anything at this time.The conversation ended withChandlermentioningsomething about going to ask Wells for his card back"tomorrow."Howard Wendling denied saying that Wellsand Gifford would be eliminated sooner or later. As toChandler's testimony about quitting his job, Howardtestified thatChandler said at one point that the bestthing he,Chandler,could do was to quit his job,and thathis reply was that there was no reason for Chandler toquit and that he did not want Chandler to quit. Howardadmitted saying toChandler,in this connection,"one votereally could mean the election."According to Chandler's uncontroverted testimony, theaftermath of the above was a telephone call from HowardWendling over the "intercom"in the plant the samemorning in which Howard said to him, "Whatever youdo, don't quit, Dick Wendling and I will get in touch withyou later."Whether or not Howard Wendling sought to getChandler to quit his job and then changed his mind about9 or 10 hours later, or whether Chandler initially thoughtitbest to quit in the circumstances and Howard tried todissuade him need not be decided here.However,the factthat there was any talk of quitting strongly suggests, and Iinfer,and find,thatHowardWendling,during thisunprecedented call so late at night to talk about theUnion,putinordinatepressureonChandlertodisassociate himself from the Union.Indeed, he admittedexpressing to Chandler his surprise at his interest in theUnion, admitted that the purpose of his call was todiscuss with Chandler the matter of getting his card backand volunteered that he said to Chandler "one vote reallycouldwin the election."Inview of this,and sinceChandler'stestimony impressedme as being moreforthright and reliable than that of Howard Wendling,"and since Chandler's testimony is more consistent with theprobabilities of the situation, I credit Chandler in allmaterial respects herein. I therefore find that, during thisconversationonthetelephone,HowardWendlinginterrogatedChandler as to his and other employees'union activity,threatened the termination"sooner orlater"ofWells and Gifford because of their unionactivity, and urged Chandler to disassociate himself fromthe Union and join Respondent in opposing it.Chandler testifiedfurtherthathealsohadaconversation in the plant with Ziegler, his foreman in thebindery,on June 27 at about 11 a.m. According toChandler,Ziegler said to him that he hoped that theUnion would not get in because if that did happen,Respondentwould have to close the bindery and send thebindery work out and that Respondent was financiallyunable to take a union at this time. Although Zieglerdenied making these remarks, I am persuaded from myfindings herein that Ziegler made similar remarks to otheremployees, and from the fact that Chandler was a morereliablewitness than Ziegler, that Ziegler did threatenChandler that, if the Union came in, Respondent wouldclose the bindery.According to employee Gifford, Ziegler engaged him inthe following conversation concerning the Union on orabout June 27. Ziegler approached him at his press andsaid that he had heard of the union activity and that "if[he,Gifford] ever got in a union shop, they'd probably lay[him] off and he'd never be able to get a job in a unionshop ... because they'd just lay you off and they wouldn'tcall you back." Ziegler said also, according to Gifford,that the employees were kind of stupid for wanting aunion as theemployees would not accomplish anythingand "they would probably have to do away with otherdepartments." Ziegler, in turn, denied each of the remarksattributed to him by Gifford. As to the foregoing, while IcreditGifford rather than Ziegler, I find Gifford'stestimony as to Ziegler's remarks concerning what wouldhappen if he, Gifford, ever got in a union shop, tooambiguous to warrant a determination as to whetherZiegler was predicting how Gifford would fare in a unionshop because of his job qualifications or whether Zieglerwas insinuating that Respondent would effect Gifford'slayoff in retaliation for his union activity. In thesecircumstances,Iam unable to find that this statementcontravenedtheAct.However,Ziegler'sstatementconcerningtheprobability of doing away with otherdepartments, if theUnion came in, does exceedpermissible bounds. I find that Ziegler did thereby seek toinstillfear in Gifford that the advent of the Union wouldcause a partial closedown of operations to the detrimentof the employees.The recorddisclosesthatZiegler had a conversationconcerning the Union with employee Hammond, in thepresence of employees Sizemore, Glahn and Oliver on orabout the same day." According to a composite of thetestimony of Hammond and Sizemore, Ziegler spoke toHammond near one of the tables in the bindery and saidthat he knew that five girls had signed union cards.Whereupon, Hammond inquired as to how Ziegler knewthis and Ziegler indicated that he had proof of this, and"I have heretofore credited Chandler as against Howard Wendling withrespect to the time of the telephone call to Chandler's home."Ziegler fixed the date of a union-related conversation with Hammondand either Glahn or Sizemore during the middle of the week of June24 Hammond fixed the time as either Thursday or Friday,June 27 or 28Sizemore designated the time as during the week before the strike. I ampersuaded,and find,that a reconciliation of the above testimony points toJune 27 as the approximate date,and I so find WENDLING PRINTING COMPANY553indicated further either by speech or conduct that suchproof was in the office, if Hammond was interested.However, Hammond would not go to the office. Ziegleralso said, at the time, according to Hammond, that, if theUnion got in, Respondent would shut down the bindery,whileSizemore had Ziegler saying that if they wentthrough with their plans, they would "be in trouble."According to Ziegler, Hammond and either Glahn orSizemore approached him on this occasion and inquiredabout how to get their signed cards back from the Unionand he replied that he did not think they could, nor did hethink the cards meant anything unless they wanted to goout on strike. Ziegler specifically denied each and everyone of the above attributions to him by either Hammondor Sizemore. Under all the circumstances, I find morepersuasivethemutuallycorroborativetestimonyofHammond and Sizemore than that of Ziegler, and I creditthem.Accordingly, I find that Ziegler created theimpressionof having engaged in surveillance by thereference to his knowledge concerning who signed cardsamong the girls in the bindery, and that he threatenedthem that, if the Union came into the plant, it would betotheeconomic detriment of the employees in thebindery.5.Developments on June 28The record discloses that James Brauch, the productionmanager,had a conversation with employees Bezold,Gifford, and Sexton about the Union on or about June 28."Bezold and Gifford gave mutually corroborative anduncontroverted testimony16 to the effect that Brauch saidto the group that, if the Union got in, Respondent wouldprobably cut out the letterpress and the bindery becausethey were costing more money than they were making andthatthe letterpresseswere theremainly to satisfycustomers and not as moneymakers. I credit this undeniedtestimony, and find, that Brauch did threaten that theadvent of the Union wouldcauseRespondent to cut outthe letterpress and the bindery.According to employees Chandler and Hammond, theyhad separate conversations with Ziegler on June 28concerning the Union. According to Chandler, Zieglerspoke to him at the papercutter and said that "he wantedto see the whole thing go all the way through the wholeprocedure, that he wanted the people who were trying toform the Union to learn theirlesson."Ziegler, in turn,recalled such a conversation during the week of June 24withChandler,but said that it was precipitated byChandler's inquiry as to whether he should quit becausehe was involved in the union movement or whether he wasgoingtobefired,andbyChandler'sapparentdownhearted attitude.Whereupon, he told Chandler not toquit and said that, "nobody will win this thing no matterwhich way it goes. We'll all learn a lesson from it," andChandler did not respond.With respect to the otherincident,Hammond testified that Ziegler spoke to her atone of the bindery tablesand said thatif the Union cameinto the plant, Respondent would shutdown the binderyand Respondent would need only three girls. As to this,Ziegler denied having a conversation with Hammond onthe day in question and denied Hammond's attribution tohim.As to the first mentioned conversation, I am satisfiedthatChandler rather than Ziegler testified credibly andthatZiegler, through the remarks attributed to him byChandler, made a veiled threat that employees would beadversely affected in their employment because of theirunionactivity.And I find further, in accordance with thecredible testimony of Hammond, that Ziegler spoke in thesame vein to her and threatened the bindery employeeswith the loss of their jobs through the shutting down ofthe bindery, should the Union succeed in organizing theemployees.6.Developments on June 29According to employee Hammond, she was working onthe folding machine for the first time by herself on June29, when Ziegler approached her and inquired whether sheknew how to load the machine. To her answer that shedid not know, Ziegler replied with, "Well, union girlsdoes. If you get in the Union you'll have to operate themachine from both ends." Although Ziegler denied thathe had such a conversation with Hammond, I do notcredit his denial. However, I am unable to find, on thebasis of Hammond's credible testimony, that the remarkswhich she attributed to Ziegler were more than apredictionofwhat the standard skills of binderyemployeesare in unionshops.Accordingly, I find thatthese remarks of Ziegler did not exceed permissiblebounds.There is uncontradicted testimony by Glahn that eitheron June 27 or 29, Richard Wendling spoke to her whileshe was working on the cutter and pointed to a folding jobdone by employee Hammond" and said that, if the Unioncame into the plant, such work "would be throwed outand you'd get fired for it." I credit this uncontradictedtestimonyandfindthatRichardWendling therebythreatened more onerous working conditions if the Unionwas successful.Employee Sizemore testified that, on June 29, sheoverheardRichardWendling say to employee ShirleyBlack that, "if the Union goes through I think I'll go intothe brokeragebusinessand you can come along if youwant to." Employee Glahn also testified that sheoverheard this conversation between RichardWendlingand Black. However, her version was that Richard saidthat if the Union got in, the Company would close downthe bindery and go into the brokeragebusinessand thathe would take Black with him. Richard Wendling, on theotherhand,categoricallydeniedhavingsuchaconversation withBlack.In view of the differing versionsof Sizemore and Glahn, particularly in that there was nodirector implied threat of a bindery shutdown inSizemore's versionwhereas there was such a direct threatinGlahn's testimony, and since I find that Sizemore'sversion of what Richard Wendling said falls short ofconstituting a threat of a shutdown because of the Union,Iam unableto find that the evidence preponderates infavor of a finding that, by Richard Wendling's remarks toemployeeBlack,he either directly or indirectly threateneda bindery shutdown because of the Union.7.Developments after the end of the strike (whichlasted from July 1 to 23) until the time of the electionon August 6"Bezold fixedthe time as"a couple of days" after his interview on June26 Giffordplaced the conversation on the dayof hisinterview"As alreadyindicated,neither Brauch nor Sexton appeared as witnessesherein"In view of Hammond's credible testimony above that she first began tooperate the folding machine on June 29, I find that this conversationoccurred on the latter date 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDa.The accident at the press which was being operatedby employeeGiffordSometime between July 24 and August 6, upon hisfulfillment of his summer camp training in the ArmyReserves,Gifford returned to work in the pressroom. Hisassignment was not to his own press but employee Wolz'scylinder press in order to relieve employee Wolz who wasabout to go on vacation.Giffordwas not too familiar withtheinkingprocedureon a cylinder press, havingpreviously substituted only occasionally forWolz on thispress.Gifford started to operate the press and was inkingthe cylinder while the press was running.In doing so, theink knife got caught in the roller causing damage to thecylinder rollers.As GiffordandWolz were trying toremove the knife, Howard Wendling approached them tosee what had happened.Thereupon,according to Gifford'scredibletestimony,thefollowingoccured:Howard inquired and learnedfrom Wolzwhat the damagewas and then said to him, "what else are you guys goingto do to screw up the pressroom?"He was at a loss as towhat to say.Howard left at this point and came back afew minutes later with his brother,Richard,and said tohim, "Jerry,I feel it only fair to warn you that if anythinghappens like this again we're going to have to take furtherdisciplinary action."His response was "OK,"and theconversation ended.A little later he spoke to Howard andRichard Wendling and inquired why his making a mistakesuddenly means the loss of his job, when he and othershave made mistakes before without being told that. Atthis,Richard started talking about another incident in theplant at an earlier date,as towhichhe disclaimed havingany knowledge.Richard then spoke about some cleaningup activity by employees before the strike and said, "Howcome all of a sudden you guys want to start cleaning upand making it look better.Is it because you knew youweregoingouton strike with the Union." Theconversation ended with his denying the imputation. Alsoaccording to Gifford, Howard may have said to be morecareful in the future.As to the foregoing,HowardWendling testified that he approached the cylinder pressat the time of the accident and learned what had happenedand that the extent of the damage would not be knownuntil the rollers were removed.He thereupon said toGifford,"Jerry, I'm paying you to hold onto the inkknife,not to drop it into the ink rollers.Whatelse areyou guys going to do to mess up things around here?"Howard testified also that he did thereafter say that ifsomething similar happened again, he would take thenecessary disciplinary action;and he acknowledged thattherewas a further conversation later when Giffordapproached him. In the latter conversation,according toHoward,Gifford protested to him that this was anaccident;and he,in turn, replied that there had been toomany accidents,but then said,"Let'sjust let it go at thatif you say it was an accident and let's be more careful." Itwas also Howard's testimony that there was no mentionof the Union or of the strike during this episode.Wolz did not testify in this proceeding and RichardWendling was not questioned about his part in thisepisode.AbsentRichard's denial that he was present andmade reference to the Union and to the strike,and in thelightofHoward'sveiled reference to the Union inadmittedly saying to Gifford, who was a known unionadherent,"What else are you guys going to do to mess upthings around here?,"and under all the circumstances ofthe case,Iam persuaded,and find,that the implicationwas unmistakable that Gifford was being charged withdeliberately causing the accident as part of his prounionactivity.However, as this entire incident was triggered byGifford's accident; as HowardWendling's above quotedoutburstwas, Ifind,borne of his frustration whenconfronted with the damaged press; as the warning toGifford that he would be disciplined if another suchaccident occurred loses much of its force when measuredagainst Howard Wendling's statementtoGifford shortlythereafter to be more careful in the future; as there is norecord basis for concluding that this warning was asignificant departure from what Respondent has done insimilar circumstances before the advent of the Union, Iconclude,andfind,thattheevidencedoesnotpreponderate in favor of a finding that Howard WendlingthreatenedGiffordwith more onerous working conditionsin the future because of his union activity.b.Theconversation betweenemployee Wells andBindery Foreman Ziegler about further earningsWells testified, and Ziegler, in effect, denied, that about2 or 3 weeks after the strike was over but before theelection,Ziegler spoke to Wells at his press and said that"the Companywas goingto give [the employees] what[they]wanted without the Union being in there if theUnion didn'tmake it. . .that the shop was going to beset up just like a union shop."According to Ziegler, thisconversation began whenWells called him over to Wells'press and told him how many votestheUnion hadalready. To this, he answered that he did not believe whatWells said.During the conversation,also according toZiegler,Wells said that employees were not gettingenough salary and that things were going to be bettersalary-wise for the employees as the resultof the Union,and he replied,in turn,that the Companyhas beenworking on a set of rules for 2 years and that everybodywas goingto be better off."Iam cognizantof the fact that I have heretofore foundthatWells is a more credible witness than Ziegler.However, in view of the fact that Wells' account of whatoccurred during this conversation fails to disclose whatremarksby either of them led up to, or followed, thecritical statement which he attributed to Ziegler;" as I amconvinced,and find, under all the circumstances and onthe entire record, that more was said by each of them onthat occasion; and as the attribution to Ziegler, whichZieglerdenies,isnotentirelyinconsistentwithaprediction by Ziegler that the employees would fare aswell with a union as without one, Ifind thatthe evidencedoes not preponderate in favor of a finding that Zieglermade remarks which contravenedtheActduring thisconversation.c.The conversation between employeeGifford andZiegler shortlybefore theelectionEmployee Gifford testified that he had the followingconversation about the Union with Ziegler prior to theelection:" Ziegler said that "[the employees]were stupid'There is uncontroverted testimony by Ziegler that, at the timeRespondent "embarked into a profit sharing plan" for its employees, itsubmitted, along with the literature to its employees explaining the plan, aletter from Howard Wendling saying that a set of rules and regulationswere being worked on."Wells admitted that Ziegler talked to him about rules and regulationsat the time.'Gifford fixedthe time asthe day before the election, during directexaminationby the General Counsel, and as a "couple days" before theelection, duringexaminationby counsel for the Charging Party. WENDLING PRINTING COMPANY555for even thinking aboutgoing and getting a union; . . . itwouldn't do [them] any good, and they would end uplosingtheir jobsin theend, that the only qualifiedpressmenwere the ones that stayedinside,the ones thatwent outsideprobably couldn't even get a job in a unionshop, they weren't good enough to." His response was tojustlaugh a littlebit.As to theforegoing,Ziegler couldnot rememberany conversationwith Gifford in which hetoldGifford any of the above. Here, too, while I amconvinced,and find,thatGiffordwas a morereliablewitness than Ziegler andIcredit Gifford, I am unable tofind that the above remarks ofZiegler toGifford addedup to interferencewiththe election,as the GeneralCounseland the ChargingParty contend." Viewed in itstotality,Ziegler wastellingGifford,in substance, that thepressmen,includingGifford,were actingstupidly inwantingto establisha union shopas they did not have thequalifications required of union pressmen;and he waspredictingthat, if the plantwere unionized,they wouldnot retaintheir jobstatus as.pressmen in consequence ofunion,action.As such,these remarks were,Ifind,nomore than a resort to permissible persuasionduring thepreelectionperiod.d.The conversation between employee Saylor andRichard Wendling on the daybefore theelectionAccording to employee Saylor, Richard Wendling cameup to him in his work area about 15 minutes beforequitting time on the day before the election and said,"Jess, you remember the time that I talked you out of thecamerajob?" Tohis affirmative answer, Richard thensaid,"well, I guided you right then and I'm going toguide you right now and if you don'tdo it you are goingto be sorry about it." As to the above,Richard Wendlingrecalled talking to Saylor about the camera job on thefirstpay day or second pay day after the strike ended."Saylor had theretofore filed a petition in bankruptcy andhad not listed Respondent as a creditor. According to thetestimony of RichardWendling,he then brought upSaylor's bankruptcy and Saylor said that he wanted to doright by the Company."To this, he commented thatSaylor had once wanted a camera job in the plant and hetalked Saylor into getting into the stripping departmentinstead.Whereupon,he asked if Saylor was ever sorry fordoing so and Saylor said,"no"; and the conversationended.In addition,RichardWendling specifically deniedsayings in substance,that if Saylor did not follow hisadvice now, he, Saylor,will be sorry.Iam satisfied,and find, that the conversation inquestion occurred,as Saylor testified,on the day beforethe election.I find further that the logic and probabilitiesof the situation support,the testimony of Saylor that thediscussion of the camera job postdated the conversationbetween Richard Wendling and himself about his petitionin bankruptcy."In all these circumstances,and in view ofthe numerous instances herein in which I have not creditedRichardWendling's testimony,Icredit Saylor and find'The complaint,as amended,did not allege that Respondent hadviolated theAct by theseremarks of Ziegler.The General Counsel, inrecognition of the above,indicated that he was not seeking an unfair laborpractice finding with respect to the above but was,instead,urging it as oneof the grounds for setting aside the election herein.'The secondpay day would appear to coincide approximately with thetimefixed by Saylorfor this conversation."However,according to Saylor, the conversation relating to hisbankruptcy occurred on Friday morning,July 26.that the conversation occurred in the manner testified toby him.However, as Richard Wendling did not mentionthe Union or the impending election to Saylor during thisconversation,and as it does not appear that Ziegler thengaveSayloranyadviceconcerningtheUnion orconcerning how to vote in this election,theaboveattributionbySaylor toRichardWendling is tooambiguous to constitute a threat that Respondent wouldpenalizeSaylor for continuing to support the Union.Accordingly,Ifind that Respondent did not,by thisremark of Ziegler,exceed permissible bounds under theAct.e.Thealleged changes in working conditions in theplant afterthe strike with respectto (1) the playing ofthe radio in the preparation department, (2) furniturein the ladies lounge, (3) employeesreceiving telephonecalls in the plant, (4) coffeebreaks, and (5) binderygirles picking up work _ . spressesI -tWith respect to (1) above, all that appears is theuncontradicted testimony of employee Saylor that, on theday thestrikingemployees returned to work, employee EdDalton turned on the radio in his department asemployees had a right to do before they went to strike. Hethereupon went to the radio in order to adjust it, whenRalphWendling told Dalton and him to turn off theradio. Saylor testified that this was the only time he wastold to turn off the radio and that he plays the radio inthe plant "nowadays." On this state of the record, I amunable to find that Ralph Wendling ordered the radioturned off this one time in retaliation for their strikeactivity.As to (2), there is testimony by employees Sizemoreand Hammond that there were additional lounge chairsand some additional pieces of furniture in the women'srestroom after the strike.However, I note, in thisconnection, that Hammond testified that this additionalfurniture had been stored in the restroom since "a longtime ago," in a folded-up state together with some otherthings, and nobody had tried to use the furniture, althoughno supervisor ever told her not to use this furniture beforethe strike. In these circumstances, I am unable to findthat the evidence preponderates in favor of a finding thatthese changes in the women's restroom were in any wayrelatedtotherecentstrikeactivityby employeesconnected with the Union.As to (3), Wells testified that, before the strike,Company practice was that if someone, like a wife ormother of an employee, telephoned the plant in order tospeak with that employee, office personnel would call theemployee involved on the "intercom"and tell him to pickup a telephone line. Wells testified further that, after thestrike,RichardWendling told him that nobody wouldreceive "any more telephone calls in there and that theywould give you a message";that,after this,he receivedfrom Ralph Wendling,anotherWendling brother, onlyrelayedmessages as to the content of the telephone callfor him, except for the one telephone call he receiveddirectly on the Saturday before the instant hearing. It wasalso histestimony that employee Dale Lohrum, who did"Indeed,if as Richard Wendling testified,Saylor had already remarked,in effect,that he wanted to do right by the Company and therefore did notlist it as a creditor in his bankruptcy petition,there would appear to havebeen no need for Richard Wendling to reinforce Saylor'saction byreminding Saylor of what had happened when Saylor sought the camerajob. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot go on strike,continued to receive telephone calls inaccordance with prior company practice,as did employeeCharlie Ballard and Al Roser.In contrast to the above,was the testimony of employee Sizemore,during directexaminationby the General Counsel, that she hadpersonally received two telephone calls before the strikeand "maybe one or two"after the strike.There is alsotestimonybyemployeeVeraRottinghaus,duringcross-examination by the General Counsel,to the effectthat before the strike she would use her own judgment asto whether,in light of the work situation in the plant, atelephone call,which she received initially,should betransferred to an employee; that she has not changed thepractice since the strike;and that no supervisor ever gaveher instructions not to let calls go through. In all thesecircumstances,Iam unable to find that the evidencepreponderates in favor of a finding that there was, in fact,a change after the strike in Respondent'spractice withrespect to handling incoming personal telephone calls toits employees,insofar as they were for employees who hadbeen on strike.As to(4), the record establishes that, before the strike,coffee breaks among the bindery girls occurred irregularly,i.e.when a canteen truck visited the plant,either floorladyCoraHummel asked Bindery Foreman Ziegler for a10-minute break for the bindery girls and Ziegler wouldorder one,or Ziegler would order such a break, on hisown. Employees were, however, allowed to get coffee,sandwiches and soft drinks during the day and to consumethe food at their respective benches.During the stike,however,Ziegler initiated two regular breaks in thebindery, one at 10 a.m., and one at 2 p.m., because, as hetestified,Respondent had hired a bunch of people ofschool age in the bindery during the strike and heconsidereditexpedient,duetothenumberofinexperienced people,to have them all leave the job forbreak and get them back from break at the same time.Thereafter,also according to the testimony of Ziegler,when the strikers returned to the bindery and he then hadtheseexperiencedor semiexperienced employees whocouldwork without any supervision,hedivided themorning break into two 10-minute breaks and similarlydivided the afternoon break so that, while some employeeswere on break,he could still keep the machinery and jobsgoing because of the available experienced employees.The burden of the General Counsel's position is thatRespondent directed those employees who had been onstrike to take their 10-minute breaks as a group separatelyfrom the others,so that,in practice,during the perioduntilthe timeof theelection,union personnel wereseparated from nonunion personnel during break time. Inthis connection,while there is testimony by employeesHammond and Glahn that Floorlady Cora Hummel calledoff to them the names of those who were to go on breakas one group,naming only those bindery girls who hadstruck,and there is testimony by Wells that he observedon many occasions prior to the election that the unionpersonnel in the bindery went on break separately fromthe nonunion personnel,it is noteworthy that employeesSizemore and Glahn corroborated the testimony ofZiegler,theirforeman,thatwhen he first told theemployees,after the strike, about the 10-minute scheduledbreaks, he made no mention of specific groupings ofemployees for taking breaks.Thus,Sizemore quotedZiegler as saying,"Girls,you'llhave a break now, a10-minute break.I don't care how you take it or who youtake it with,but you'llhave a 10-minute break,one in themorning and one in the afternoon." And Glahn testifiedthat "Ziegler didn't say that we had to go with anybodyspecial,oranything.He just gave us the times."Noteworthy, too, is the credible testimony of employeeAnne Simon, who was hired during the strike, that whenthe employees were told about the practice of takingbreaks, theunion girlswent first in a group withoutanybody saying anything, that she was never instructed byany of her supervisors as to the ones with whom she couldtake her breaks, and that, at the beginning, the girls whohad been on strike did not mingle with the other girls inthebindery.Inthisconnection,Glahn testified thatnonstriking employees Sweeney and Simon began, after awhile, to take their breaks with the girls who had struckand this started "just a little bit before the election." Inall these circumstances, including the fact that the logicand probabilities of the situation support a conclusion thatthoseemployeeswho struckwould,bypersonalpreference, at least for a while after the strike, want to goon break with other ex-strikers, and the further fact that,ifHummel did direct the ex-strikers to go on break in onegroup, it was contrary to what her supervisor and thesupervisor of the bindery had himself announced to theemployees, I am unable to find that, after the strike wasover, Respondent caused its bindery girls who participatedin the strike activity to be separated from the nonstrikingbindery girls when they took their two 10-minute breakseachday, thereby discriminatorily applying its rulerelating to the taking of breaks.As to (5), employee Hammond testified that thepractice before the strike in those instances where abindery girl ran out of work was to allow the bindery girlsto go back to the press room to inquire about availablework and to pick up what might be ready. She testifiedfurther that this practice changed only with respect tounion personnel in the bindery a couple of days after thestrikingbindery employees returned to work. On oneoccasion,according to Hammond, she and two other girls,who had been on strike, were standing near the cutterwaitingfor him to finish some work and Ziegler told themnot to go to the press room any more looking for work,that work would be brought to them. Hammond testifiedfurther that she did not know whether Ziegler gave thesame instructionsto the other two bindery girls who hadbeen on strike and to other girls in the bindery, :s but shehas since then seen some of the new girls and some girlswho had not been on strike go to the cutter looking forwork and she has not seen any supervisor stop them fromdoing so.In contrast to the above, employee Sizemoretestified that, after the strike, Ziegler "didn't single outany particular ones, he told the people in the bindery"about thechanges inprocedure, namely, that they werenot allowed in the press room anymore. There is alsotestimony by employee Simon that she and other binderygirls would go to get bindery work from the cutter only iftold to do so by a supervisor, and on those occasions ifthe cutter "was waitingto cut it," they would return totheir work stations and the cutter would send the work tothem. Ziegler's testimony in this regard was that the usualprocedure, when a bindery girl runs out of work, is tohave the bindery girls wait until somebody brings herwork and that the exceptions occur on an average onceevery 2 or 3 days because of a "rush job"; in the latter"Employee Glahn testified substantially to the same effect, but placedfour employees in the group instead of three,and identified them asSizemore,Sprott, Hammond, and herself. WENDLING PRINTINGCOMPANY557instances he will send one of the girls to the letterpressdepartment or the offset department or to the cutter tofind out where the job is and to bring it back if it is asmall job.Ziegler also testified that, after the strike, hehad two conversations with bindery employees aboutprocedures to be followed in getting work.He placed thefirstof these conversations on July 26or 27near theletterpress department at Gifford's press and the other, afew days later,at the place of work of Dale Lohrum, thecutter.As heretofore shown,Hammond and Glahntestifiedonlyastothe latter.During both theseconversations,according to Ziegler,thebindery girlspresent were Hammond,Sizemore,and Sprott.Accordingto Ziegler,during the first conversation he saw the threebindery girls talking to Gifford and asked them what theywere doing there.To their answer that they were lookingfor work,he rejoined with,"Well, when they get the jobsprinted they'llbring them back to the bindery."EmployeeGifford,during his testimony verified that there was suchan incident involving employees Hammond and Sizemorewho came to his press either together or separatelylooking for work.In this connection,Giffordexplainedthat the usual procedure before the strike had been forhim to take his work,after he was finished with it, backto the bindery girls and only once in a while would one ofseveral people pick it up.According to Gifford, on theoccasioninquestion,ZieglertoldHammond andSizemore not to bother the pressmen.Withrespect to thesecond conversation,Ziegler testified that he noticed thesame bindery girls standing near Lohrum and talking tohim, and,upon inquiring and learning from them that theywere waiting for work, he told them to go back to theirwork area and Lohrum would get the work to them whenhe had it cut.It is apparent from all the foregoing that all that isinvolved here is a request to several employees who wereaway from their work stations looking for work not tostand by at another work station to pick up work but togo back to their own stations and the work would bedelivered to them.While it is contended that the binderygirlswho had struck were singled out for this treatment,doubt is cast thereon by(1) the testimony of SizemorethatZiegler's instructions in this area were,in effect,given to all bindery employees alike,i.e.,without regardto whether they had engaged in a strike or not; (2) thetestimony of Simon that she and the other bindery girlswereunder the same restraints unless specificallyinstructed to go get some work; (3) the testimony ofGiffordthat the usual practice was for him to take thework to the back,after he had finished putting it throughthe letterpress; (4) the apparent reasonableness of Ziegler'sdirections in these two instances to the employeesinvolved;and (5)the fact that the employees in thebindery work at an hourly rate and receive no bonus onthe basis of production.Accordingly,Iam unable to findthat the evidence preponderates in favor of a finding thatRespondent imposed different working conditions uponbindery employees who had engaged in the strike fromthose who had not been on strike.An incident involving employee Glahn and RichardWendling and occurring shortly before the election held inCase 9-RC-7801, has some relevance here."It is notdisputed that Glahn was at the time away from her deskin connection with her work and had stopped to talk tohersister,Mary Sprott,whenRichardWendlingapproached Glahn and ordered her back to work. Whilethere are testimonial disputes between Glahn and RichardWendling as to whether Sprott was crying at the timewhen Glahn approached her, whether Richard Wendlingthen accused Glahn of running around the plant,and as towhether one or both of them used profanity during theirconversation and in what order,I find it unnecessary toresolve these matters,because the claimed thrust of theincident,so far as relevant herein,is that the treatmentaccorded Glahn revealed a change of working conditionsin the plant in consequence of the union activity. In thelatterconnection,Glahn testified that she has workedthroughout the plant before and Richard Wendling hasseen her but has never commented in the way he did inthis instance,that no supervisor ever told her to go backto her job before when she was away from her desk, andthat,in such instances,they asked only if she needed helpor anything.Assuming,without deciding,that this was so,Iwould not attach overriding significance thereto.In viewof the fact that Richard Wendling'sorder td Glahn toreturn to her job was precipitated by her stopping to talkto her sister,during which time she was not attending toher assigned tasks, and as it does not appear that theUnion was mentioned during this incident,I am unable tofind that this order to Glahn manifested a change ofworking conditions as to her because she had engaged instrike activity.8.Developments after the electiona.The conversation between employee Wells andHoward and Richard WendlingEmployee Wells testified that about 6 weeks before theinstant hearing, he had a conversation with Howard andRichard Wendling at his press on the matter of more pay.According to Wells, to his question as to"why anybody inhere can'tget a pay raise," Howard replied"thatmylawyer advised me against giving anybody in this shop araise,that it would be an unfair labor practice againstus."" Howard Wendling testified that,about this time,Richard and he went to Wells'press to discuss his habitsof not showing up for work everyday as required.However, he specifically denied Wells'attribution to him.It was his further testimony that,as he was leaving Wells'press,afterRichard had already done so,Wells said,"Howard,you guys are telling people that the reasonswe're not getting pay raises around here is because of theN.L.R.B."Whereupon,he said that if Wells had heardthis,itwas not ture;pay raises were entirely his decisionand the N.L.R.B. has nothing to do with pay raises at theplant. In this connection,RichardWendling denied thatWells had ever asked him or someone else in his presenceduring mid-October about why people in the shop werenot getting pay raises.In respect to the above,Inote thatWells admitted that he was the one who introduced thesubject of higher wages and that the accusation as toRespondent's position on higher wages was not based onanything that was said directly to him by management buton what he claimed was told to him by three otheremployees.Inote,too, that the General Counsel did notadduce any of these employees who were told thesematters directly,according toWells,and there is noindication that these employees were then unavailable.Accordingly,in view of the General Counsel's attempt toprove indirectly what he could have sought to prove"Glahn testifiedthat thisoccured aday or two before the election whileRichard Wendling placed this incidentaround the end of July or August 1."Wells testified that he told the Wendhngs during the discussion that hewas repeating what three employees had told him and he told them thenames of these employees. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirectly, in the light of the denials of Howard and RichardWendling, and in all the circumstances of the case, I amunable to find that the evidence preponderates in favor ofa finding that Howard Wendling did, on the basis of theseaccusationsbyWells, whichWells admitted to him werebased on hearsay, make the remarks attributed to him byWells.Accordingly, I find further that the GeneralCounselhasnotsustainedtheallegationsof thecomplaint,as amended,in this respect.b.The incident involving employee Glahn andRichard WendlingAccording to the testimony of employee Glahn, about 2weeks before the instant hearing,which began onNovember 25, Richard Wendling approached her, whileshe was straightening up, and inquired as to what she hadto do.She said she had nothing to do and he inquired"about the counters." To this, she answered that thenecessary tins were not on hand.Whereupon,he foundsome tins,gave them to her,and said,"he wanted to getthem done, because . . . after the 25th there would be alot of shit flying. As to the foregoing, Richard Wendlingadmitted mentioning the date of November 25 at the timein question,and also admitted telling Glahn to"better getback and get this Browning job out because after the 25ththe shit would fly."Inasmuch as there was no mentionbyRichardWendling of the Union,orofGlahn'sconnectiontherewith,orof the instant hearing,and since theobscenity used by him could just as consistently havereferred to the complaints that would be forthcoming tomanagement after November 25 from Browning if theorder was not ready by that date, as it could to a threat ofadverse consequence to Glahn because of the forthcominghearing herein,Ifind that the attribution to RichardWendling is ambiguous and does not warrant a findingthat Respondent thereby threatened Glahn in violation ofthe Act.9.Recapitulation of the above findings andconclusionstherefromThefindingsheretoforemadeestablishthatRespondent,through its supervisors and managementrepresentatives,engaged in the following conduct sinceJune 25,1968: (1) it interrogated employees as to theirown and their fellow employees'unionmembership,activitiesordesires,which interrogation,asappearshereinafter, occured in a context of threats of reprisal andpromisesof benefits; (2) it held forth probabilities of wageincreases or of long range benefits in order to dissuadeemployees from their unionactivity; (3) it threatened (a)the loss of existing sick leave benefits,(b) the refusal tomake loans to employees,as formerly,(c)more onerousworking conditions,or (d) the eliminationof the binderyand/or the letterpress,and/or the multilith,and/or thenightshift,iftheunion organizational campaign issuccessful;(4) it threatened to discharge employeesbecause of their union activity;and (5) it created theimpression of having engaged in surveillance of the unionmeetings and union activities of its employees.As each ofthe foregoing acts of Respondent separately contravenedtheAct,Iconclude,and find,that considering theseacts,eitherseparately or in combination,Respondentthereby interferedwith,restrained,and coerced itsemployees in violation of Section8(a)(1) of the Act.="The Nature of the StrikeIt is apparent from my findings above as to the datesupon which the above unfair labor practices occurred thatallof them antedated the strike which began on July 1and ended on July 23. Since the complaint, as amended,alleges that the strike was an unfair labor practice strikeand since the validity of subsequent personnel action mayturn upon the character of the strike," I shall now treatwith this issue.A composite of the testimony of employees Wells,Sizemore,Saylor,Bezold,and Gifford and of UnionRepresentative Gabbard establishes the following: Duringthe week antedating the strike, prounion employees, atmeetingsamong themselves and in meetings withGabbard, discussed much of the antiunion conduct byRespondent's representatives which I have found above tohave occurred during that period; gave voice to theconsequent fears among them as to losing their jobs; andexpressedconcernover the deterring effect of thisemployer conduct on the organizational drive. As early asJune 26, the second meeting of the employees, at which nounion representative was present, those present votedunanimously to strike because of already known antiunionconduct of Respondent, if the union representativesthought that this should be done. Thereafter, on June 28,theUnion took the step of asserting, by letter toRespondent, a claim of majority representation amongRespondent's production and maintenance employees andof requesting a meeting for bargaining purposes, and, atthe same time, cautioned Respondent that it risked thefilingagainstitby the Union of unfair labor practicecharges as a result of its alleged antiunion conduct duringthat week. Later that afternoon, Union RepresentativesGabbard and Dourson attended a union meeting at whichGabbard,inter alia,apprised the assembled employees ofthe contents of the letter, told them that the antiunionconduct of which they were then complaining constitutedunfair labor practices in his view; and explained to themthat if theygo on an unfairlabor practice strike their jobswould be guaranteed. The culmination of this discussionwas an unanimous vote by the employees to go on strike,unlessRespondent forthwith granted recognition to theUnion or, in the alternative, entered into a consentelection agreement with the Union, under Board auspices.As already found, Union Respresentatives Gabbard,Dourson,and Nichols met with Howard Wendling in thelobby outside his office on July 1, and made an abortiverequest for either recognition or a consent electionagreement.In the course of thismeeting,]"according to"SeeN L R B v SecurityPlatingCo,356 F 2d 725 (C.A9),MartinSprocketand GearCo v N.L R B,329 F 2d 417, 420 (C.A 5), andNLRBvWestCoast Casket Co,205 F.2d 902, 904,as to theinterrogationSeeN L.R. B v. ParmaWater Lifter Co.211 F 2d 258, 262 (C A. 9),cert denied 348 U S. 829,andInternational Unionof ElectricalWorkersv.N.L.R.B.,289 F 2d 757, 763 (C A.D C.), as tothe threatsSeeNLRB. v Exchange PartsCo,375 US. 405,409, andN L R Bv.TidelandMarineService, Inc,339 F.2d 291, 293 (C A. 5), as to thepromises of benifit.SeeN L R Bv PrinceMacaroni ManufacturingCompany,329 F 2d 803(C A 1); andN L R BvMerchantsPolice, Inc, 313 F 2d 310 (C.A 7),enfg 137 NLRB525, asto creating the impression of surveillance"SeeDavis FirebrickCo,131 NLRB393;GreenvilleCotton Oil Co,92NLRB 1033."Richard Wendling testified that he overheard this discussion,as he wassitting in an office which faces thelobbyHe took no part in thediscussion WENDLING PRINTING COMPANYthe testimony of Gabbard, Dourson, and he, on separateoccasions, told Howard Wendling that, as a result of theclaimed unfair labor practices committed by him and hissupervisors, the employees were at that moment preparedto demonstrate against those unfair labor practices. As tothisdiscussion,bothHoward and Richard Wendlingdenied that the union representatives made any referenceeither to the commission of unfair labor practices byRespondent or to its employees'going onstrike.However,sinceGabbard impressed me as a more reliable witnessthan eitherHoward or Richard Wendling and sinceGabbard's testimony, in this regard, accords with the logicand probabilities of the situation, I credit Gabbard andfind that the union representatives made clear to HowardWendling that, if he rejected their alternative demands,Respondent risked a strike in protest against claimedunfair labor practices by it.In all the circumstances and on the entire record, I ampersuaded that, notwithstanding the economic objectiveswhich were present in the picture at the time the strikeoccurred,Respondent's unfair labor practices, foundherein to have antedated the strike, were a substantialmotivating factor in the employees' decision to strike.Accordingly, it follows therefrom, and I find, that thestrike which began on July I and ended on July 23 wasfrom its inception an unfair labor practice strike.31C. The UnresolvedChallengesto 12 of theBallotsCast by Employeesin the Election in Case9-RC-78011.Simon, Sweeney, Bredwell, O'Brien, Hughes, andLipscombAs already found, during the period of the strike,Respondent continued to operate the plant and augmentedits nonstriking force by hiring 15 employees. Six of thesenew hires remained after the strike," namely, Anna MaeSimon, Frances Sweeney, Barbara Bredwell, Tim O'Brien,David Hughes, and James Lipscomb. The ballots of eachof these six individuals was challenged by the Union in theelection herein on August 6 on the ground that they werenot regular employees. According to the testimony ofRichardWendling, those who were not retained after thestrikewere,when hired, either told their jobs weretemporary or were toldnothing,whereas those who wereretained were told either that their jobs were permanent or"steady.""Bearing upontheforegoing testimony of RichardWendling are the following facts revealed by the recordconcerning the size of the employee complement and thework load: As to the former, the net result of the abovehiringswas that the bindery had 11 female employeesafter the strike, instead of the 8 female employees beforethe strike.J° The complement of female employees in thebindery had never exceededeight,having reached thatfigure by May 8, 1968, with the hiring of Sizemore onMarch 28 and Oliver on May 8, and most of the timebefore then there were less. In addition, there were four,instead of three, male employees assigned to the bindery."SeeN.L R B. v. Sea-Land Service, Inc.,356 F.2d 955 (C A. 1), enfg.146 NLRB 931;N L R.B. v BirminghamPublishingCompany,262 F.2d2(C A 5),enfg as modified 118NLRB 1380; andStafford Trucking, Inc,166 NLRB No. 107."The otherswere either high school students, as were O'Brien andHughes,or, in one case a college student,or relatives either of supervisorsor ofnonstriking employees."Of those retained only employee Simon testified However, she was notquestioned as to the nature of her hire.559The new addition was Lipscomb." And as far as thepressroom was concerned, there were after the strike twomore employees," even though all the presses were beingmanned after the strike by the prestrike work force.Further, as to the work load in the bindery, by the end ofthe strike, the backlog that accumulated during the strikehad been cleaned up substantially and for the next 2weeks the work to be done in the bindery was down fromthe normal." As to the subsequent period, it is noteworthythat Simon, one of the new employees, was transferred topasteup work about August 10 to take the place of oneVeazey who had left her pasteup job about July 26,38 andthatthejobvacatedbySimonwas not filled.Significantly, too, Lipscomb, who was assertedly hired onapermanent basis for work in the bindery, wastransferred to the night shift in the pressroom about aweek or so after the end of the strike, without beingreplaced in the bindery.39 Further, at the time of thehearing herein, the female complement in the bindery haddwindled to seven employees. Thus, Bredwell assertedlywent on a "part time" basis about 2 or 3 weeks before thehearing and had not worked at all since that time.'° Sprotttook leave because of pregnancy a month before thehearing.Also,Hummel was injured in an automobileaccident and was not then working. And with respect tothemale complement in the bindery, it was increasedabout a month before the hearing by the fortuity of theearly return from the Armed Services of one, SameTaylor, a former bindery employee. As to the situation inthe pressroom after the end of the strike and up to thetime of the hearing, the record shows that employee EdMorris, a pressman, left his job on August 21 and has notbeen replaced. The only addition since Morris left wasone,Bob Saner, who apparently is only a pressman'shelper since he cleans up presses, mixes ink and loads andunloads paper for the presses. In this connection, I note,too, that Lipscomb divided his time between the binderyand the pressroom during the periods when he wasassigned to the bindery, spending 25 percent of his time inthe pressroom. Included among his chores were somejanitorialduties formerly performed by the pressmenthemselves.After Lipscomb left, the pressmen resumedthese janitorial duties.As to Hughes and O'Brien, whowere assigned to the pressroom at the time they werehired during the strike, they, like Lipscomb, performedodd jobs in the pressroom. As to O'Brien, I note RichardWendling's testimony that he hired O'Brien with theintention of placing O'Brien in the plate department, and"The three additional female employees were Simon, Bredwell andSweeney"The other three were Dale Lohrum, Ed Chandler, and George RollerLipscomb transferred thereafter to the night shift in the pressroom only toreturn after about a month to the bindery, a day-shift operation, becausehe did not want to work in the pressroom Thereafter, on September 25,Lipscomb quit"Namely, Hughes and O'Brien"Ziegler testified that there was a "little slowness""I note that Simon, who was assertedly hired on a permanent basis inthe bindery was kept in thebindery beyond August 6, the date of theelection, even though the job which she filled thereafter was vacated on orabout July 26. During the interim period, the work formerly done byVeazey was divided between employee Trout, Production Manager Brauch,and Assistant Production Manager Rust"As already indicated, Lipscomb did return to the bindery thereafter.But this was because he decided that he did not want to work in thepressroom and not pursuant to a management decision that he was neededin the bindery. And when he quit shortly thereafter he was not replaced"Bredwell had also been absent frequently during the month before shechanged to the asserted"part time" basisI 560DECISIONSOF NATIONALLABOR RELATIONS BOARDhis admission that this never happened. Both Hughes andO'Brien spent their time washing presses, taking printedmatter off the presses, sweeping the floor and doinggeneraljanitorialwork.When they returned to highschool in the fall, they were assigned to the night shift andworked part time at these tasks." It is thus apparent, andIfind, that, like Lipscomb, they were performing someduties which had theretofore been done by the pressmen.''By way of explanation for having an enlarged workforce after the strike was over, Foreman Ziegler testifiedthat Respondent-Employer had acquired equipment in theform of an automatic cutter, a two-color offset press, anew folding machine, and a stripping machine which wereto produce additional work; and testified further that theirimpact in the bindery room from July to December i wasto "probably double, maybe triple that we do in ourshop."However, both the automatic cutter and thefolding machine had been acquired in the fall of 1967, andthe two-color offset press and the stripping machine hadbeen acquired the following January or February. Andfollowing all these acquisitons,Respondent- Employerhired two more binderygirls" and brought its complementof females in the bindery to eight, which complement wasthen at its high point. So far as appears, two of theseeightbinderygirls,had already been operating thestrippingmachinebeforethestrike.Furthermore,according to the credible testimony of Glahn, the machineis "just mainly used when they have a big order of pads orsomething that they have to put tape on." Further, of thetwo companies to whom Ziegler attributed most of theexpansion in the bindery, namely, Host and Browning, theformer had already received delivery in June of an orderwhich required the use of the stripping machine, and itsnext order was not due until September. And as toBrowning,ithadbeenacustomerofRespondent-Employer for a long period; and so far asappears the additional work deriving from this account forthe stripping machine involved the handling of the insidesheets of its notebook or pad which was filled only duringthe last 6 months of the year. Instead of sending theseinside sheets to be done by another commercial binderyand then to be returned in order to be put up as a foldedsaddle-stitched book, these inside sheets were now beingput up in the shop as a back-stripped book. So far asappears, this represented a fraction of the order whichBrowningplaces each year for calendars, scratch pads,and decimal equivalent charts.It is apparent from all the foregoing that the claimedadditional work needs, after the strike, in the bindery andpress department have been refuted,inter alia,(1) by thework experience of Simon, Lipscomb, and Bredwell, whowereassertedlyhiredforbinderywork but whotransferred, quit, and took a leave of absence, respectively,in that order, during the ensuing several months and were'not replaced; (2) by the fact that Lipscomb devoted only"According to the testiomonyof Ralph Chalk,any time that he possiblycan he tries to break in Hughes on the Davidson press."WhenRichardWendling was asked,during cross examination bycounsel for the ChargingParty,whether"any person was occupying anyposition thatHughes and O'Brien were performing when they wereretained after the strike or werethey simplyadditions to your force," hisreply was,"I don't recall."However,he readily answered a similar questionas to Lipscomband acknowledgedthat Lipscombwas hired as an additionto the workforce.In all the circumstances,Iam persuaded,and find, thatall three of them were hired as additions to theworkforce,and that theirsituationswith respect to whethertheywerehired as temporary qrpermanent additions tothe workforce are indistinguishable."Sizemore and Oliverabout 75 percent of his time to the bindery during thetime he worked in the bindery and spent the balance doingwork in the pressroom," some of which had theretoforebeen done by the pressmen themselves and continued to bedone by the pressmen after he quit; (3) by the facts thatO'Brien, although hired for the plate department, wasnever placed in that department and there have been noadditions to that department since the strike; and thatboth O'Brien and Hughes were not occupied full time inthe press department doing odd jobs including some of thework formerly done by the pressmen, and spent some oftheir time at odd jobs in the bindery; (4) by the fact suchmachinery as was relied upon by Respondent-Employer tosupport its need for an enlarged work force had beenacquired in either 1967 or early 1968 and had beeninstalled and was operating before the strike began, andthe bindery work force had been enlarged in March andMay 1968 by the hiring of two female employees; and (5)by the evidence in the record warranting an inference,which I make here, that no substantial increase in workload was in the offing during the strike or at the time thestrike ended. I, therefore, conclude, and find, that RichardWendling did not testify credibly that these six individualswere hired during the strike as permanent or "steady"employees. Rather do I find, in all the circumstances ofthe case, that they were hired during the strike astemporary employees, and were thus not eligible to voteduringtheelectiononAugust 6.Accordingly,Irecommend that the challenges to the ballots of AnnaMae Simon, Frances Sweeney, Barbara Bredwell, TimO'Brien,DavidHughes,andJamesLipscomb besustained.''2. Jeff WendlingJeffWendling is the son of Ralph Wendling and thenephew of Howard and Richard Wendling. He is 16 yearsold and a high school student. Before June 29, 1968, heused to accompany his father to the plant about once amonth on a Saturday, and do some work in the plant. Hewas placed on the payroll for the first time on June 28,effective as of June 29, 1968. In this connection, there isuncontradicted testimony byWells that, on June 25,during a discussion with Ralph Wendling" about his son,Jeff, he remarked that the employees might geta union inthe plant and Ralph Wendling replied, "Yes, I guess I'dbetter get my boy in here before it's too late so I can gethim to vote." In this connection, RichardWendlingadmitted that "at thebeginningof this problem,"" he toldRalphWendling to bring Jeff in to work. It was hisfurther testimony that, up to this time, Jeff had beentrainingon the multilith and was being given someschooling as a printer by his father; that thereafter, duringthe strike, he worked 20 to 25 hours a week on themultilith; and that, since returning to school, he works"As already found,during his approximately 3 months of employment,Lipscomb also spent about one month in the pressroom on the night shift."I am aware of the fact that,as of the time of the hearing herein,Frances Sweeney was still working full time in the bindery,and Hughesand O'Brien were still working in the pressroom,albeit on a part-timebasis after school.However,Ineed not,and do not,pass upon whetherthey have,since the election,changed their status to that of permanentemployees."Ralph Wendling did not testify in this proceeding"Richard Wendling admitted that he was referring by this testimony tothe union situation at the plant. WENDLING PRINTING COMPANY561only on his days off from school,occasionally afterschool,and not every Saturday;and, as to Saturday work,that depends upon the amount of work available and thedecision of his father. Noteworthy in connection with theabove testimony is the fact that, with the return of theregular press crew after the strike,therewould, in alllikelihood, have been no multilith press for Jeff to operatethereafter.In view of all the foregoing,including the undeniedtestimony of Wells' to the effect that Ralph Wendling toldhim, on June 25, that he was about to hire Jeff so as toqualify him to vote in any future election involving theUnion; the fact that the multilith work for which Jeff wasostensibly hired did not survive the strike due to thereturn to work of everyone in the press department; thefact that,sinceJeffs return to school, his work has beenon an irregular and also on a when-needed basis, I ampersuaded,and find,apart from any other considerations,that JeffWendling was not hired on June 28 as apermanent or "steady"employee.Rather do I find, in allthe circumstances,as in the case of the six individualsdiscussed above,that his tenure was temporary at the timeof the election and, as such,he was not eligible to vote.Accordingly,Irecommend that the challenge to his ballotbe sustained.3.Maggie MooreMaggie Moore worksonly 3 to4 hours a week onSaturdaymornings cleaningtheofficearea and theproduction area of the plant.She also spends some timecleaningthe stairwayleadingfrom the street level of thebuilding in which the plant is located to the apartmentareas upstairs,as well as the hallways upstairs.She hasbeen employed in this capacity for about 10 years. Sincethe building is not owned by Respondent-Employer hereinbut byWendling,Incorporated,a separate corporation inwhich all the brothers and sisters in the Wendling familyhave equal shares, Moore's work in this connection doesnot constitute work on Respondent-Employer's premises.Moore'swork in the production areas consists in the mainof cleaning the two restrooms at the back part of thebindery, the floors in the production areas and thestairway between the first floor and the basement area.Her work in the office area consists of cleaning theoffices,and the three restrooms which are located in thatarea and are adjacent to the offices and the linotypesection.There is considerable conflicting testimony as tothe amount of time spent by Moore in cleaning the tworestrooms in the bindery and in cleaning in the binderyarea, and as to the amount of time spent by Moore in theoffice area.However, I am satisfied that Wells, ratherthan either RichardWendling or Dan Ziegler,testifiedmore credibly in this regard.In view of Wells' testimonyto the effect that Moore spends more time cleaning in theoffice area than in the production areas; in view of thefact thatMaggie Moore does not punch a timecard, thefact thatshe spends some of her time cleaning an areaoutsidetheplant itself and belonging to anothercorporation,and the limited number of hours each weekdevotedby her to cleaning in the plant area, as well as inthe officearea; and in all the circumstancesof the case, Ifind that Maggie Moore lacks a sufficient community ofinterestwith the production and maintenance employeessoas to be included in the same unit with them.Accordingly,I recommend that the challenge to her ballotbe sustained.4.Ralph WendlingAs already found, Ralph Wendling is the brother ofboth Richard and Howard Wendling. He is also the seniorvice president of Respondent-Employer, of which HowardWendling is the president and sole stockholder. Acomposite of the credible testimony of employees Wells,Bezold,and Saylor establishes that RalphWendlingoversees thework of the offset pressmen, assistingemployees who run into trouble on their job, telling themwhat job to do next, relieving an employee at times whenthe employee leaves his press for lunch, assigning overtimeto employees, and granting time off.08 In this connection,when the striking preparatory workers returned to workafter the strike, they found posted a list of proceduressignedby Ralph Wendling which they were to follow, andRalphWendling instructed them as to those procedures.RalphWendling also attends daily production meetingsjust before noon in the plant, along with Howard andRichardWendling and admitted supervisor, Brauch; he isalsosupposed to attend weekly meetings held byRespondent-Employer each Thursday away from the plantatwhich supervisory personnel, including Richard andHoward Wendling attend, but he frequently fails to do so.In addition to the job of overseeing the work of others,RalphWendling also spends some time running presses,although he is not assigned to a specific press, and ingetting plates and in mixing inks. However,he does notpunch a timecard as do the other employees. There is alsotestimony byWells that, when he was hired, RichardWendling introduced Ralph Wendling to him and told himthat Ralph Wendling was his "boss."In addition to the above, there is testimony by HowardWendling that Ralph Wendling, like Richard and him, isprovided with a Company car for which the Companyalso pays part of the gas; that his salary is approximatelythat of Richard Wendling; and that he receives a bonuswhich is the size given to acknowledged supervisors ratherthan to regular employees.In view of all the foregoing, I am persuaded, and find,thatRalphWendling responsibly directs the employeesworking with him and, in the course thereof, exercisesindependent judgment. Accordingly, I find that he is asupervisor within the meaning of Section 2(11) of the Act.Moreover, apart from the foregoing, by reason of the factthat Ralph Wendling is the brother of Howard Wendling,the sole stockholder of Respondent-Employer, and ishimself the senior vice president of Respondent-Employer,and also enjoys the special privileges enjoyed by Howardand Richard Wendling with respect to having a Companycar at his disposal for which the Company pays part ofthe gas, I find that, as a result of his relationship toHowardWendling,RalphWendling enjoys a specialstatuswhich allies his interests withmanagement.09Accordingly,Irindthat,on either ground,RalphWendling should be excluded from the production andmaintenance unit and, in consequence,I recommend thatthe challenge to his ballot be sustained.The timecards used by employees provide on the reverse side forrecording overtime worked by an employee.At the top of thecard are thenames Dick, Jim,Ralph,and Howard.Dick,Howard,and Ralph refer toRichard,Howard,and Ralph Wendling,respectively.Jim refers to JamesBrauch.An employee,when assigned overtime by one of these individuals,willencircle that name on this side of the card,which is captioned"Authorized Overtime.""SeeCherrinCorporation v. N.L R B,349 F 2d 1001 (C A. 6), enfg.147 NLRB 527. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.David RustDavid Rust is the assistant to Production ManagerJamesBrauch, an admitted supervisor, who is in charge ofallproduction operations. It is not disputed that,duringBrauch's absencesbecause ofillness orduring vacation,Rust actsinBrauch'splace and stead and has the sameauthorityas Brauch.Nor is it denied that the rest of thetimeheprepares shop orders, like Brauch, whichaccompany a job through the plant, checks those workorders that are prepared by employee Barrett, followsthrough on those orders which he has initialed while theyare being processed through the plant and deals withindependent printing firms on that part of a job which hehas arranged with them to be done. It is also clear fromtherecordthat,inthisconnection,he informsdepartmental supervisors as to work priorities andconsults with them as to the progress of particular jobs,checks prints coming from typesetting and checks plates,handles these jobs in all its phases, except the binderywork and delivery, and keeps in touch with customers asto problemsarising ontheir jobs. In addition to these andrelated tasks, Rust does some pasteup work which takes 5to 10 percent of his time.Rust's own testimony reveals that, although he punchesa timeclock and is hourly paid, unlike other rank-and-fileemployees,heattendstheabovementioneddailyproductionmeetingsin the plant with other supervisorypersonnel;'°has been attending the above mentionedweekly meetingsof management on a regular basis duringthe last 2 months and irregularly prior thereto; has beenattending the salesmeetingswhich are attended byHoward Wendling, Dan Ziegler and James Brauch, aswell as the salesmen; has the authority, whenBrauch isaround, to take people off one job and put them onanother in the course of scheduling work. Rust alsotestified that he used to have the keys to the plant untilabout the time of the strike when the locks were changed.In regard to the above, I note that, during his testimony,Rust denied that he had the authority to recommend thehire and discharge of employees, although he admittedsaying inhis prehearing affidavit to a Board agent that hehad such authority. In all the circumstances of the case,includinghis unpersuasive explanation that he said in hisaffidavit that he had such authority because he thoughtthat anyone in the shop could recommend such action tohis supervisor, I do not credit his denial and find that theabove admission in his affidavit reflects the truesituation."Iam persuaded from all the foregoing that Rust notonly acts as an expediter of work orders but responsiblydirects employees in the course of the work on theseorders by and through his instructions to their supervisors.Accordingly, I find that he is, on this basis alone, asupervisor within themeaning ofSection 2(11) of the Act.Furthermore, his supervisorystatus isfurther emphasizedby his attendance at the daily and weeklymeetingsattended by management and supervision, as well as themonthly salesmeetingsconvened by management, by hisbeing in complete charge of all production operations inthe absence of Brauch, the production manager, and byhis authority to recommend the hire and discharge ofemployees. Accordingly, I find that David Rust should be"Rust admittedthat he normallyattendsmeetingsof top officials ofRespondent-Employer"SeeN L R B v. Walton Manufacturing Company and LoganvillePantsCo, 369 U.S 404, 408.excluded from the production and maintenance unit as asupervisor, and, in consequence, I recommend that thechallenge to his ballot be sustained.6.Ralph ChalkRalph Chalk is the highest paid individual on the nightshift, receiving $3.75 an houras against$3.10 or less forthe others on that shift." According to the uncontrovertedtestimony of employee Gifford, David Rust told him onone occasion that Chalk was the night foreman." There isalso the following uncontroverted testimony by employeeSaylor:On one occasion, he worked late in the platedepartment and Chalk asked him to make a plate for himbut he refused because of the lateness of the hour. Thenextmorning,hewas reprimanded by Brauch andRichardWendling who told him that, when Chalk wanteda plate made, he was to do so. Chalk's work routine is toreport at the plant about a half hour before the otheremployees on the night shift and confer with Brauchduring that half hour about the jobs to be run that eveningand also to talk to the pressmen who are working on thepresses which are to be operated on the night shift. Chalkthen relays this information to the employees on the nightshift, telling them what presses to run and and what jobsto do. Chalk spends most of his time working on a press,but he also trains inexperienced personnel and gets stockfor employees. The pressmen on the night shift bring theirproblems to Chalk, and Chalk will dispose of suchproblems as he can, and refer the others to either JamesBrauchorRichardWendling.'°Chalkhastheresponsibility for the quality of the work on the night shiftand both the employee involved and Chalk are answerableto management on questions relating to the same. Chalk'sresponsibility also includes approving jobs that are rerunsor noncritical jobs, whereas critical jobs are subject to theapproval of either Brauch or Richard Wendling. It is alsoapparent from Chalk's testimony that, before employeeFred Taylor was transferred to the night shift, Chalk wasconsultedbymanagement and Chalk agreed to thetransfer on the condition that Taylor could come in ontime and report regularly. Chalk also admitted givingdirections to employees Hughes and O'Brien,who workon his shift after school; and it is his further testimonythat management checks with him as to "how [night shiftpersonnelare] coming along." Chalk is the only one onthe night shift who has the keys to the plant and heregularly attends the weekly meetings of managementdescribed heretofore.In view of the above and on the entire record in thiscase, I am persuaded, and find, that Ralph Chalk is aworking foreman on the night shift, and that for most ofthe shift he is in sole charge of operations, responsiblydirectingalloperationsandexercisingindependentjudgment in the course thereof. Accordingly, I find thatRalph Chalk should be excluded from the production andmaintenanceunit as a supervisor within the meaning of"Chalk testified that the complement on the night shift at the time ofthe hearing consisted of six employees and himself Of the six,about threeworked only part time"Chalk does not have any official designation other than pressman andno one else on the shift holds a supervisory title.'The night shift hours are from 4 p.m to midnight.Brauch and RichardWendling may stay at the plant for an hour or so after the usual quittingtime for themof 5 p.m. Richard Wendhng lives inan apartment in thesame building as the plant Chalk reaches them on the telephone when heneeds them. WENDLING PRINTING COMPANY563Section2(l1)of the Actand, in consequence,recommend that the challenge to his ballot be sustained.7.VeraRottinghausVeraRottinghaustransferredfromthecameradepartment to the office area about 5 years ago, whereshe works under the supervisor of James Brauch, theproductionmanager.She has a desk in the office area andpunchesatimeclocklocatedthere.According toRottinghaus her duties have changed in certain respectssince the strike. Thus, she no longer keeps the records oftime spent by various employees on each printing job, andwhereas she used to do proofreading only in relation tothe orders for calendars, notebooks, and desk equivalentcharts coming from theBrowingManufacturing Companyaccount, she now does proofreading on other jobs. Inaddition, she now answers the phone, acts as receptionistand keeps the order book. Rottinghaus defined her workduties as "do[ing] a little bit of everything" and statedthat she did not know her present classification." It wouldappear, and I find, from the record evidence which Icredit, that Rottinghaus' average work day consists of thefollowing. She proofreads in conjunction with employeeBarrett, either at her own desk or at Barrett's desk in theproduction area, for about 1 hour a day," and for about 1hour and a half per day by herself on all of the work onthe Browning order and on other jobs. She spends about15 to 30 minutes a day on typing work which is to bephotographed for reproduction on plates for the presses,and spends another 15 minutes or so making entries in thedaily order book fromincomingshop orders. She devotesabout an hour a day to processingBrowningorders,maintaining records of such orders and of the postage andshipping expenses thereon,and in keeping a runninginventory of Browning items on hand. She also devotesabout 3 to 4 days a month in recording onto cards thevarious details of each order processed through the plantand maintains these cards on a wheel file. In addition toallthe foregoing,Rottinghaus answers the telephone,sharing this duty with two other employees, acts asreceptioniston infrequent occasionswhen someoneappears and wants to see a person in the office, typesshipping labels for Browning orders,"and brings itemsrelating to orders being processed in the typesetting andpress areas and picks up written orders in the bindery asto work that has already been shipped.It is apparent from all the foregoing that Rottinghaus isa dual-function employee who spends a substantial part ofher work day in proofreading, typing for reproduction inthe preparatory department, and in the preparation ofshipping labels for Browning orders, all of which are partand parcel of the production work of the bargaining unitherein. It follows therefrom, and I find, that she has asufficient interest in the production and maintenance unit'sconditions of employment to be included in the unit.SBAccordingly, I recommend that the challenge to her ballotbe overruled and that her ballot be opened and counted.Recommendations Respecting the ElectionIt is apparent from my findings heretofore with respectto the allegationsin the complaint, as amended, thatRespondent-Employer did not contravene the Act in anymanner duringthe critical period between the filing of thepetition in Case 9-RC-7801 on July 9, and the day of theelectiononAugust 6. Accordingly,sincethe claimedillegal conduct of Respondent-Employer during this periodwas also the subject of Objection 5 herein, and since suchconduct, apart from the issue of its illegality, was, I find,insufficient to taint the election held on August 6, and topreclude a free and uncoerced choice by the employeestherein, it follows, and I find further, that Objection 5 islackinginmerit.Accordingly,Irecommend thatObjection 5 be overruled.As heretofore noted, the other five objections filed bythe Union to this election have hitherto been overruled bytheRegionalDirector in his report on objections andchallenged ballots. It cannot therefore be found herein, asthe Union contends, that the election should be set asidebecause of conduct by Respondent-Employer affecting theresults of the election. There does, however, remain thematter of completing the tally of the valid votes todeterminewhether or not the Union has obtained amajorityof the valid votes cast in the election.Accordingly,Ishallrecommend that the RegionalDirector for Region 9 be directed to count the validballots of David Schwallbach, Davis Diesel, and CynthiaAshford Barrett, the counting of which was heretoforedeferred by him, and also the ballot of Vera Rottinghaus,whose ballot I found to be the only valid ballot castamong the 12 challenged ballots considered herein; and befurtherdirectedtoissueeitheracertificationofrepresentative to the Union or a certification of results ofelection,depending upon the results of the revised tally,includingthese four valid ballots."Upon the basis of the entire record, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.By interfering with,restraining,and coercing itsemployees in the exercise of their rights guaranteed inSection7of the Actinthemanner above found,Respondent engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.THE REMEDY"Howard Wendling testified that he"considers (Rottinghaus to be] anemployee of the production department."However,he admitted referringto her as anoffice employeein his prehearing affidavit to a Board agent"Rottinghaus testified that this proofreading took about 3 1/2 hourseach day.However,on the basis of David Rust's testimony, which I amconvinced was the more credible,Ifind that the time so spent by heraveraged about I hour a day."Bindery employees also type shipping labels in connection with otherjobsdone by them."SeeBerea PublishingCompany,140 NLRB 516, 519As I have found that Respondent engaged in certainunfair labor practices,Ishall order Respondent to ceaseand desist therefrom and to take certain affirmative actiondesigned to effectuate the purposesof the Act."As I have found that Respondent-Employer's preelection conduct doesnot warrant setting aside this election,Ido not, and need not,reach thecontention of the Union as to what the appropriate remedy would be inCase 9-CA-4800, were I to find that the election should be set aside 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in the case,I recommend that:A.Respondent,itsofficers,agents,successors, andassigns,shall:1.Cease and desist from:(a) Interrogating employees concerning their own ortheir fellow employees'unionmembership,activities ordesires in a manner constituting interference,restraint, orcoercion,in violation of Section8(a)(1) of the Act.(b)Holding forth probabilities of wage increases or oflong range benefits in order to dissuade employees fromtheir unionactivity.(c)Threatening(a) the loss of existing sick leavebenefits, (b) the refusal to make loans to employees, asformerly, (c)more onerous working conditions,or (d) theelimination of the bindery and/or the letterpress,and/orthemultilith,and/or the night shift,iftheunionorganizational campaign is successful.(d) Threatening to discharge employees because of theirunion activity.(e)Creating the impression of having engaged insurveillance of the union meetings and union activities ofits employees.(f)Inany like or related manner,interferingwith,restraining,or coercing employees in the exercise of theirrighttoself-organization,toform, join or assistCincinnatiLithographersandPhotoengraversInternationalUnion, Local No. 271,Lithographers andPhotoengravers InternationalUnion,AFL-CIO, or anyother labor organization,to bargain collectively throughrepresentativesof their ownchoosing,and to engage inconcertedactivitiesforthepurposeofcollectivebargainingorothermutualaidorprotectionasguaranteed in Section7 of the Act,or to refrainfrom anyand all such activity.2.Take thefollowingaffirmativeactionwhich isdesigned to effectuate the policiesof the Act:(a) Post at its plant inNewport,Kentucky,copies ofthe attached notice marked"Appendix.""Copies of saidnotice,on forms providedby theRegional Director forRegion 9,shall, after being signed by a representative ofRespondent,be posted by Respondent immediately uponreceipt thereof and be maintained for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered,defaced,or coveredby any othermaterial.(b)Notify thesaid Regional Director, in writing,within20 days from the receipt of this Decision,what stepsRespondent has taken to comply herewith.""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"pursuant to a decree of the United StatesCourt of Appeals, Enforcing an Order,"shall be substituted for the words"pursuant to a Decision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith."IT IS FURTHER ORDERED that those allegations of thecomplaint,as amended,alleging violationsof the Act notfound herein be dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial at which all sides had the chance to giveevidence, the National Labor Relations Board found thatwe,Wendling Printing Company, violated the NationalLabor Relations Act, and ordered us to post this noticeand to keep our word about what we say in this notice.The law gives you the right:To form, join or help unions;To choose a union to represent you in bargainingwith us;To act together for your common interest orprotection; andTo refuse to participate in any or all of these things.THE BOARD HAS ORDERED US TO PROMISE YOU THATWE WILL NOT interfere with your rights.WE WILL NOT question you about your own, or yourfellowemployees'unionmembership, activities, ordesires in a manner which disregards your rights.WE WILL NOT hold out to you the probability of wageincreases or of long range benefits in order to get youto stop your union activity.WE WILL NOT threaten that (a) we will take awayyour existing sick leave benefits, (b) we will refuse tomake loans to employees, as formerly, (c) we willimpose more onerous working conditionson you, (d)we will discharge you, or (e) we will eliminate thebindery and/or the letterpress, and/or the multilith,and/or the night shift, if the union campaign issuccessful.WE WILL NOT threaten to discharge you because ofyour union activity.WE WILL NOT give you the impression that we areengaging in spyingupon yourunion meetings or uponwhat you are doing in connection with organizing aunion.WENDLING PRINTINGCOMPANY(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliancewith its provisions, they may communicatedirectlywith the Board'sRegionalOffice, 2407 FederalOfficeBuilding550 Main Street, Cincinnati, Ohio 45202,Telephone 684-3686.